Exhibit 10.60

 

LEASE

between

FAIRHAVEN INVESTORS LIMITED PARTNERSHIP

, as Landlord



and

GOVCONNECTION CORPORATION

, as Tenant





2150 Post Road
Fairfield, Connecticut

April 30, 2003

 

Last Revised: 8/5/03

<PAGE>

TABLE OF CONTENTS

 

ARTICLE 1.

GRANT

1

ARTICLE 2.

TERM

2

ARTICLE 3.

COMPLETION AND OCCUPANCY OF THE PREMISES

2

ARTICLE 4.

RENT AND SECURITY

6

ARTICLE 5.

ADDITIONAL RENT FOR ESCALATIONS IN REAL ESTATE

   

TAXES AND OPERATING EXPENSES

7

ARTICLE 6.

SERVICES AND UTILITIES

12

ARTICLE 7.

CONDUCT OF BUSINESS BY TENANT

14

ARTICLE 8.

ALTERATIONS, IMPROVEMENTS AND SIGNAGE

16

ARTICLE 9.

INSURANCE

18

ARTICLE 10.

CASUALTY

20

ARTICLE 11.

CONDEMNATION

21

ARTICLE 12.

ASSIGNMENT AND SUBLETTING

22

ARTICLE 13.

DEFAULTS AND REMEDIES

24

ARTICLE 14.

NONDISTURBANCE AND RIGHTS OF MORTGAGE HOLDERS

28

ARTICLE 15.

NOTICES

29

ARTICLE 16.

MISCELLANEOUS

30

ARTICLE 17.

EXTENSION RIGHT

33

List of Exhibits

 

Exhibit A

Premises

Exhibit B

Legal Description

Exhibit C-1

Tenant's Space Plan

Exhibit C-2

Landlord's Work Standards

Exhibit D

Cleaning Specifications

Exhibit E

Rules and Regulations

<PAGE>

LEASE

      This Lease is made and entered into as of April 30, 2003, by and between
FAIRHAVEN INVESTORS LIMITED PARTNERSHIP, a Pennsylvania limited partnership,
with its principal place of business at c/o Berwind Property Group, Inc., 770
Township Line Road, Suite 150, Yardley, Pennsylvania 19067, Attention:
Connecticut Asset Manager (the "Landlord") and GOVCONNECTION CORPORATION, a MD
corporation with its principal place of business at 7503 Standish Place,
Rockville, MD 20855 (the "Tenant").

ARTICLE 1.  GRANT

      1.01    Premises. Landlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of
Tenant to be performed, hereby leases to Tenant and Tenant accepts from
Landlord, certain space shown on Exhibit A attached hereto and made a part
hereof, containing 8,000 rentable square feet in area (the "Premises"), situated
on the third floor of the office building located at 2150 Post Road, Fairfield,
Connecticut (the "Building"). The Premises, Building, the "Common Areas"
(defined below) and the land upon which the same are located, which is legally
described in Exhibit B (the "Land"), together with all other improvements
thereon and thereunder are collectively referred to as the "Property".

      1.02    Common Areas. Landlord hereby grants to Tenant during the term of
this Lease, a license to use, in common with the others entitled to such use,
the Common Areas as they from time to time exist, subject to the rights, powers
and privileges herein reserved to Landlord. The term "Common Areas" as used
herein will include all areas and facilities outside the Premises that are
provided and designated by Landlord for general non-exclusive use and
convenience of Tenant and other tenants. Common Areas include but are not
limited to the hallways, lobbies, stairways, elevators, pedestrian sidewalks,
landscaped areas, loading areas, roadways, parking areas, rights of way, walking
and jogging paths, if any.

      1.03    Parking. Tenant shall be entitled to use the parking facilities at
the Property in common with other Building tenants, but such right shall be
limited to three (3) non-exclusive tenant parking spaces for each 1,000 rentable
square feet demised hereunder. Tenant agrees not to overburden the parking
facilities and agrees to cooperate with Landlord and other tenants in the use of
parking facilities. Landlord may designate parking facilities at the Property
for the handicapped, visitors to the Building and for other tenants.

      1.04    Parking Restrictions. Tenant's use of the Building's parking
facility is subject to the following additional terms, conditions and covenants:

 

      (a)   Based upon the parking ratio and the area of the Premises, Tenant is
entitled to the use of twenty-four (24) non-exclusive parking space in the
Building parking garage pursuant to Section 1.03 hereof. Tenant agrees to notify
Landlord in writing whenever it employs more than twenty-four (24) persons at
the Premises. If Tenant employs more than twenty-four (24) persons at any time,
it shall immediately inform Landlord in writing and provide Landlord with
satisfactory evidence that Tenant has obtained additional off-site parking for
all additional employees. Upon written request by Landlord, Tenant shall provide
Landlord (within five (5) days following delivery of Landlord's request) with
information regarding the number and identity of all persons employed at the
Premises, vehicle identification for all employees, the

<PAGE>  1

 

location and contractual arrangements regarding the off-site parking for the
additional employees, and information concerning which employees park at the
Building and which employees park at the off-site location. Tenant shall take
all necessary measures to ensure that its employees do not use more than
twenty-four (24) spaces in the parking garage at any time. Landlord may
designate a portion of the Building's parking garage for use by Tenant's
employees.

 

      (b)   Tenant acknowledges that Landlord may establish rules and
regulations by written notice to Tenant that apply to Tenant only relative to
Tenant's use of the Building's parking facilities and Tenant's other obligations
in this Section. Tenant is responsible for the compliance by all of its
employees and visitors with the provisions of this Section and Landlord's
general rules and regulations as well as any rules or regulations adopted
specifically for Tenant in connection with Tenant's use of the Building's
parking garage.

 

      (c)   If Landlord determines that the Tenant or its employees or visitors
have failed to observe any of the rules or regulations established by Landlord
or perform or observe any of its agreements or obligations hereunder with
respect to the use of the parking garage, Landlord will provide Tenant with
written notice of such failure and indicate the curative actions that Tenant
must take with respect thereto. If Tenant does not effect such curative actions
as specified by Landlord in its notice within two (2) business days following
Landlord's delivery of such notice, then, Landlord may institute, at Tenant's
cost and expense, which shall be payable on demand as Additional Rent, such
measures and hire such personnel as may be necessary to assure compliance by
such parties with Landlord's rules and regulations and Tenant's agreements under
this Section; and

 

      (d)   Tenant's failure to observe and perform the covenants and agreements
in this Section shall constitute a default and, notwithstanding any cure rights
otherwise given to Tenant in this Lease, if Landlord notifies Tenant of two (2)
or more defaults under this Section in any six (6) month period, Landlord shall
have recourse to its remedies under Section 13.02 hereof.

ARTICLE 2.   TERM

      2.01    Lease Term. The Premises are leased for a term to commence on the
"Commencement Date" (as defined in Section 3.01) and shall end on the date (the
"Expiration Date") that is two (2) "Lease Years" (as defined below) after the
Commencement Date unless sooner terminated as herein provided. If Tenant
exercises its option to extend the term pursuant to Section 17.01, the
Expiration Date shall be extended in accordance with Article 17 hereof (the
initial term hereof, and as so extended, the "Term"). If Landlord gives and
Tenant accepts possession prior to the Commencement Date, such occupancy shall
be subject to all the terms and conditions of this Lease and rent and other
charges shall be prorated to the date that Tenant takes possession of the
Premises. The first "Lease Year" shall begin on the Commencement Date and shall
end on the last day of the twelfth (12th) full calendar month following the
Commencement Date. Each Lease Year thereafter shall consist of twelve (12)
consecutive calendar months following the end of the immediately preceding Lease
Year.

      2.02    Holding Over. In the event that Tenant retains occupancy of the
Premises, or any part thereof, after the end of the Term, Tenant's occupancy of
the Premises shall be as a tenant at will terminable at any time by Landlord.
Tenant shall pay Landlord rent for such time as Tenant remains in possession of
the Premises at the rate equal to the higher of (a) 200% of the Annual Base Rent
payable during the last month of the Lease Term, or (b) 125% of the then
market-rate for the Premises, plus all Additional Rent and other sums due under
this Lease. In addition, Tenant shall pay Landlord for all damages sustained by
reason of Tenant's retention of possession of the Premises after the end of the

<PAGE>  2



Term. The provisions hereof do not limit or restrict Landlord's rights or
remedies under this Lease in the event of any holding over by Tenant.

ARTICLE 3.   COMPLETION AND OCCUPANCY OF THE PREMISES

      3.01    

Tenant's Leasehold Improvements.

           (a)   Condition of the Premises and the Building. Landlord will
"substantially complete" (as defined below) construction of leasehold
improvements to prepare the Premises for Tenant's initial occupancy using
"building standard" finishes and materials (the "Leasehold Improvements")
subject to the terms and conditions of this Article 3. Tenant has submitted to
Landlord and Landlord has approved Tenant's space plans for the Leasehold
Improvements (the "Tenant's Plans"), a copy of which is attached hereto as
Exhibit C-1. Construction of the Leasehold Improvements (inclusive of the cost
of all architectural, engineering and space planning services and related plans,
drawings and permits) shall be at Tenant's sole cost and expense, subject to
Landlord's obligation to pay the "Tenant Allowance" (as defined in subsection
(c) below). The Leasehold Improvements shall be of the same or better quality as
Landlord's tenant improvement standards (the "Tenant Standards") for the
Building, a copy of which is attached hereto as Exhibit C-2.

           (b)   Preparation of Tenant's Plans. Landlord shall enter into a
contract with a licensed architect reasonably satisfactory to Tenant (the
"Architect") for the Leasehold Improvements; and Landlord shall enter into a
construction contract with a licensed contractor chosen by Landlord for such
work ("Landlord's Contractor"). The expense of the Architect and Landlord's
Contractor shall be Tenant's responsibility and a part of the "Work Cost"
defined below. The Tenant's proposed Leasehold Improvements shall comply with
the requirements of all federal, state and local codes and ordinances and the
rules, regulations and requirements of any governmental authority having
jurisdiction over the Initial Leasehold Improvements and the Building (the
"Governmental Requirements"). Following execution of this Lease, Landlord shall
have the Architect prepare detailed architectural, electrical and mechanical
plans, drawings and specifications (the "Final Plans") for the Leasehold
Improvements consistent with Tenant's Plans and the Tenant Standards. Tenant
shall review the Final Plans within two (2) business days following submission
by Landlord and notify Landlord in writing within such 2-day period of Tenant's
approval or disapproval. If Tenant disapproves any portion of such Final Plans,
such disapproval notice shall state the reasons therefor in reasonable detail.
If Tenant disapproves any portion of such Final Plans, Landlord shall revise
such Final Plans to incorporate Tenant's comments and required revisions and
resubmit the same to Tenant, and Tenant shall review such revised Final Plans
within three (3) business days following submission thereof by Landlord and
conclude the approval of the Final Plans in writing within such 3-day period.
Tenant acknowledges that Landlord's Contractor cannot commence construction of
the Leasehold Improvements until Tenant has finally approved the Final Plans (as
the same may have been revised in response to Tenant's review). The date such
Final Plans are approved by Tenant is the "Final Plan Approval Date" and such
approved Final Plans are the "Approved Plans". Tenant agrees that any review or
approval by Landlord of any plans and/or specifications with respect to
Leasehold Improvements and any Alterations is solely for Landlord's benefit, and
without any representation or warranty whatsoever to Tenant with respect to the
adequacy, correctness or efficiency thereof or their compliance with
Governmental Requirements. Any changes in the Approved Plans shall require
resubmission of detailed plans and drawings describing such changes to Landlord
and shall require Landlord's prior approval.

           (c)   Tenant's Construction Allowance. Tenant shall receive from
Landlord an allowance (the "Tenant Allowance") of up to, but not exceeding,
$104,000.00 (i.e., $13.00 per rentable square foot of the Premises leased
hereby), which Tenant Allowance shall be used solely to contribute

<PAGE>  3



toward payment of the cost of the architectural, engineering and space planning
services needed to prepare the Approved Plans, the cost of the labor and
materials to construct the Leasehold Improvements in accordance with the
Approved Plans, and related permit and license fees (the "Work Cost"). Landlord
will provide Tenant with a written estimate of the Work Cost based upon the
Approved Plans (the "Work Cost Statement"). Tenant agrees to review and approve
the Work Cost Statement and the subcontractors' bids within five (5) business
days following Landlord's delivery thereof. Landlord will notify Tenant in
writing of the projected "Target Delivery Date" (as defined below) within five
(5) business days following Tenant's approval of the Work Cost Statement. If the
Work Cost Statement exceeds the maximum Tenant Allowance, Tenant agrees to pay
Landlord within ten (10) days following Landlord's delivery of its invoice for
any Work Costs incurred in an amount equal to "Tenant's Percentage" (defined
below) of such invoice (such costs, the "Excess Costs"). Tenant's Percentage, as
used in this Article 3, shall mean the fraction expressed as a percentage, the
numerator of which is the cost of the entire Work Cost in excess of the maximum
Tenant Allowance, and the denominator of which is the entire Work Cost (as the
same may be amended with the consent of both Landlord and Tenant). If the Tenant
Allowance exceeds the Work Cost, Tenant shall not be entitled to any payment,
rent reduction or other credit therefor.

      3.02    Commencement Date.

            (a)   Landlord, on behalf of Tenant, shall cause the Leasehold
Improvements to be substantially completed in accordance with the Approved Plans
and possession of the Premises to be delivered to Tenant on or before the date
reasonably established by Landlord and announced to Tenant in writing as
provided in Section 3.01(c) above (such date, the "Target Delivery Date",
currently estimated to be thirty (30) business days following Final Plan
Approval Date) and issuance of a building permit therefor, subject, however, to
the effect of Section 3.01(c) hereof; provided, however, that Landlord will make
every reasonable effort to assure completion of Phase I, as defined by the
approved plans, fourteen (14) days following final plan approval date. The term
of this Lease and the obligations of the parties hereto shall commence on a date
(hereinafter referred to as the "Commencement Date") which shall be the sooner
of (a) the date Tenant commences operation of its business in all or any portion
of the Premises; or (b) the date that the Leasehold Improvements have been
"substantially completed".

            (b)   For purposes of this Article 3, the Leasehold Improvements
shall be deemed substantially completed when the Architect certifies to Landlord
and Tenant in writing that the Leasehold Improvements have been completed in
accordance with the Approved Plans, subject only to normal punchlist items.
Landlord shall cause such general contractor or subcontractors to complete any
outstanding punchlist items reasonably promptly following the Commencement Date.

            (c)   Notwithstanding the foregoing, if the Leasehold Improvements
are not substantially completed on or before the Target Delivery Date, then the
Target Delivery Date shall be extended by the number of days of construction
delay in achieving substantial completion resulting from any "Force Majeure
Delay" or "Tenant Delay" (as such terms are defined in Section 3.03), subject to
the operation of Section 3.03.

      3.03    Delayed Delivery.

            (a)   If Landlord shall be unable to substantially complete and
deliver possession of the Premises on or before the Target Delivery Date by
reason of the fact that work required to be done by Landlord hereunder has not
been substantially completed by that date, Landlord shall not be subject to any
penalty, claim or liability nor shall the validity of this Lease or the
obligations of Tenant hereunder be

<PAGE>  4

in any way affected except as provided in this Section below, and in no event to
the extent such delay results from any of the following reasons:

 

      (i)   any events or causes beyond the control of Landlord or its general
contractor or subcontractors (a "Force Majeure Delay"), or

 

      (ii)   delay (a "Tenant Delay") resulting from: (A) Tenant's failure to
comply with any of the delivery dates or approval dates contained in this
Article 3 relative to the design, planning, selection of finishes and pricing
for the Leasehold Improvements, (B) Tenant's failure to approve the Final Plans
on or before the Final Plan Approval Date, (C) Tenant's failure to provide
response to requests for information, approvals or disapprovals regarding
Leasehold Improvements within the time periods established in this Article 3 (or
if not so stated, then within two (2) business days after request by Landlord or
its contractors), (D) Tenant's requests for changes in the Tenant Plans or the
Approved Plans, or for the inclusion of materials or installations in the
construction of the Leasehold Improvements other than building standard items or
items with delivery requirements that may have the effect of delaying the
substantial completion of the Leasehold Improvements beyond the Target Delivery
Date ("Specialty Work"), (E) Tenant's failure to execute a written work order
for any requested Specialty Work and a written agreement to pay for such work at
Landlord's quoted prices within two (2) business days following delivery thereof
to Tenant with respect to any labor or installations not identified on the
Approved Plans that are requested by Tenant and approved by Landlord, (F) any
acts, omissions, defaults or misconduct of Tenant (or its agents, employees,
design professionals, contractors, licensees or invitees) with respect to the
construction of the Leasehold Improvements, or (G) Tenant's failure to pay when
due any sums payable to Landlord in respect of the Leasehold Improvements,
Specialty Work or for any increased cost or expense caused by any change orders
initiated by Tenant or additional work requested by Tenant within five (5) days
following Landlord's delivery of its invoice therefor.

            (b)   If Landlord is unable to substantially complete the Leasehold
Improvements and deliver possession of the Premises to Tenant on or before the
Target Delivery Date as a result of any Tenant Delay, Tenant shall be
financially responsible for "Rent", as defined in Section 4.02, (pro-rated on a
per diem basis) for the number of days of Tenant Delay experienced by Landlord
in order to substantially complete and deliver the Premises by the Target
Delivery Date and such sum shall be due and payable by Tenant upon written
demand by Landlord.

            (c)   If Landlord is unable to substantially complete the Leasehold
Improvements and deliver possession of the Premises to Tenant within three (3)
months following the Target Delivery Date as a result of delays resulting from
causes within Landlord's control, Tenant shall receive a per diem credit of
Annual Base Rent for each day that the Commencement Date is delayed beyond the
such three (3) month period solely as a result of such Landlord's delay.

      3.04    Tenant's Communications Systems. Tenant, at its sole expense,
shall design, install, construct and maintain Tenant's data, telephone, internet
and video systems ("Tenant's Communications Systems") within the Premises and
the related wiring within the Building necessary for the operation thereof.
Tenant's Communications Systems shall not be included in the Leasehold
Improvements. Landlord will permit Tenant and its agents, architects, engineers,
space planners, contractors, subcontractors, suppliers and materialmen
("Tenant's Agents and Consultants") to have access to the Premises and the
Building (at the sole risk of such parties and without liability to Landlord)
for such purposes subject to the terms and conditions of this Lease. The design,
plans and specifications for the wiring, cabling and equipment for Tenant's
Communication System, and its locations and connections

<PAGE>  5

from within the Premises to the Building risers, conduits and systems shall be
subject to Landlord's prior review and approval. Tenant shall provide Landlord
with reasonable prior written notice of any construction work that involves any
Building systems, and all such work shall be coordinated with Landlord and
subject to Landlord supervision.

      3.05    Confirmatory Amendments. When the Commencement Date and Expiration
Date hereof have been determined in accordance with the provisions set forth in
this Lease, the parties hereto shall execute a document in recordable form,
setting forth said dates and said document shall be deemed a supplement to and
part of this Lease. The parties hereto agree to execute such confirmatory
document not later than fifteen (15) days following the Commencement Date.

ARTICLE 4.  RENT AND SECURITY

      4.01    Annual Base Rent.

            (a)   Beginning with the Commencement Date and continuing throughout
the Term, Tenant shall pay to or upon the order of Landlord an annual rental
(the "Annual Base Rent") as set forth below which shall be payable in
consecutive monthly installments on or before the first day of each calendar
month in advance in the monthly amount set forth below:

Period

Annual Base Rent

Annual Base Rent per
Rentable Square Foot

Monthly Base Rent

Lease Years 1-2

$200,000.00

$25.00

$16,666.67

            (b)   All payments of rent shall be made without demand, deduction,
counterclaim, set-off, discount or abatement in lawful money of the United
States of America. If the Commencement Date should occur on a day other than the
first day of a calendar month, or the Expiration Date should occur on a day
other than the last day of a calendar month, then the monthly installment of
Annual Base Rent for such fractional month shall be prorated upon a daily basis
based upon a thirty (30) day month.

      4.02    Additional Rent. Tenant shall pay to Landlord all charges and
other amounts required under this Lease and the same shall constitute additional
rent hereunder (herein called "Additional Rent"), including, without limitation,
any sums due resulting from the provisions of Article 5 hereof. All such amounts
and charges shall be payable to Landlord at the place where the Annual Base Rent
is payable. Landlord shall have the same remedies for a default in the payment
of Additional Rent as for a default in the payment of Annual Base Rent. The term
"Rent" as used in this Lease shall mean the Annual Base Rent and the Additional
Rent.

      4.03    Place of Payment. The Annual Base Rent and all other sums payable
to Landlord under this Lease shall be paid to Landlord at c/o Davis Management
Corp., 200 Connecticut Avenue, Norwalk, Connecticut 06854, or at such other
place as Landlord shall designate in writing to Tenant from time to time.

      4.04    Terms of Payment. Tenant shall pay to Landlord all Annual Base
Rent as provided in Section 4.01 above and Tenant shall pay all Additional Rent
payable under Articles 5 and 6 on the terms provided therein. Except as provided
in the immediately preceding sentence and as may otherwise be expressly provided
by the terms of this Lease, Tenant shall pay to Landlord, within twenty-five
(25) days after delivery by Landlord to Tenant of bills or statements therefor:
(a) sums equal to all expenditures made and monetary obligations incurred by
Landlord in accordance with the terms of this Lease for

<PAGE>  6

Tenant's account including, without limitation, expenditures made and
obligations incurred in connection with the remedying by Landlord any of
Tenant's defaults pursuant to the provisions of this Lease; (b) sums equal to
all expenditures made and monetary obligations incurred by Landlord, including,
without limitation, expenditures and obligations incurred for reasonable counsel
fees, in collecting or attempting to collect the Rent or any other sum of money
accruing under this Lease or in enforcing or attempting to enforce any rights of
Landlord under this Lease or pursuant to law; and (c) all other sums of money
accruing from Tenant to Landlord in accordance with the terms of this Lease.

      4.05    Late Charges. If Tenant shall fail to pay any Rent within five (5)
business days after the date same is due and payable or if any check received by
Landlord from Tenant shall be dishonored, Tenant agrees that Landlord's actual
damages resulting therefrom are difficult to fix or ascertain. As a result,
Tenant shall pay to Landlord (a) an administrative fee equal to five percent
(5%) per month on the amount due, and (b) interest on the amount due from its
due date until paid at the lesser of 18% per annum or the maximum legal rate
that Landlord may charge Tenant; provided that, on the first (1st) occasion only
during each Lease Year, no such charges or interest shall be payable with
respect to any delinquent payment if such payment is received by Landlord within
five (5) days following written notice of such failure. Such charges shall be
paid to Landlord together with such unpaid amounts as an administrative fee to
compensate Landlord for administrative expenses and its cost of funds.

      4.06    Guaranty. The Tenant's obligations under this Lease shall be
unconditionally guaranteed by PC Connection, Inc., a DE corporation
("Guarantor"). Simultaneously with the Tenant's execution and delivery of this
Lease, Guarantor shall execute and deliver a guaranty agreement in form and
substance satisfactory to Landlord.

ARTICLE 5.  ADDITIONAL RENT FOR ESCALATIONS IN
REAL ESTATE TAXES AND OPERATING EXPENSES

      5.01    Definitions. Annual Base Rent does not anticipate any increase in
the amount of taxes on the Building, or in the cost of the operation and
maintenance thereof. In order that the rent payable hereunder shall reflect any
such increases, Tenant agrees to pay as Additional Rent, an amount calculated as
hereinafter set forth. For purposes of this Article 5, the following definitions
shall apply:

            "Tax Year": The fiscal year of the Town of Fairfield (July 1 - June
30) or other applicable governmental authority for real estate tax purposes or
such other twelve (12) month period as may be duly adopted in place thereof.

            "Base Tax Year": The Town of Fairfield's tax fiscal year of July 1,
2002 through June 30, 2003.

            "Base Taxes": The amount of Taxes assessed and payable with respect
to the Property for each Tax Year (or portion thereof) which occurs during the
Base Tax Year, giving full effect to an revaluation.

            "Tax Increases": Attributable to a Tax Year, shall mean the excess,
if any, of the Taxes paid or incurred during such Tax Year over the Base Taxes.

            "Taxes": All taxes, assessments and charges of every kind and nature
levied, assessed or imposed at any time by any governmental authority upon or
against the Property or any improvements, fixtures and equipment (excluding
motor vehicles) of Landlord used in the operation thereof whether such taxes and
assessments are general or special, ordinary or extraordinary, foreseen or
unforeseen in respect

<PAGE>  7

of each Tax Year falling wholly or partially within the Term. Taxes shall
include, without limitation, all general real property taxes and general and
special assessments, charges, fees or assessments for all governmental services
or purported benefits to the Property, service payments in lieu of taxes, all
business privilege taxes, and any tax, fee or excise on the act of entering into
this Lease or any other lease of space in the Building, or on the use or
occupancy of the Building or any part thereof, or on the rent payable under any
lease or in connection with the business of renting space under any lease or in
connection with the business of renting space in the Building, that are now or
hereafter levied or assessed against Landlord by the United States of America,
the State of Connecticut, or any political subdivision, public corporation,
district or other political or public entity, including legal fees, experts' and
other witnesses' fees, costs and disbursements incurred in connection with
proceedings to contest, determine or reduce Taxes. Taxes shall also include any
other tax, fee or other excise, however described, that may be levied or
assessed as a substitute for, or as an addition to, in whole or in part, any
other Taxes (including, without limitation, any municipal income tax) and any
license fees, tax measured or imposed upon rents, or other tax or charge upon
Landlord's business of leasing the Building, whether or not now customary or in
the contemplation of the parties on the date of this Lease. Taxes shall not
include: (a) franchise, transfer, gift, excise, capital stock, estate,
succession and inheritance taxes, and federal and state income taxes measured by
the net income of Landlord from all sources, unless due to a change in the
method of taxation such tax is levied or assessed against Landlord as a
substitute for, or as an addition to, in whole or in part, any other Tax that
would constitute a Tax; or (b) penalties or interest for late payment of Taxes.

            "Base Expense Year": The calendar year 2003.

            "Expense Year": The first and full calendar year following the Base
Expense Year and each calendar year thereafter.

            "Base Expenses": The Operating Expenses for the Base Expense Year
equitably adjusted to the amount such Operating Expenses would have been if
ninety-five percent (95%) of the rentable area in the Building had been occupied
during the Base Expense Year if there is less than ninety-five percent (95%)
occupancy in the Base Expense Year. Only those component expenses that are
affected by variation in occupancy levels shall be "grossed-up". For purposes of
determining Tenant's Share of Expense Increases, the Base Expenses shall be
deemed to have been incurred by Landlord during the Base Expense Year.

            "Expense Increases": Attributable to an Expense Year, shall mean the
excess, if any, of the Operating Expenses paid or incurred during such Expense
Year equitably adjusted, if less than ninety-five percent (95%) occupancy, to
the amount such Operating Expenses would have been if ninety-five percent (95%)
of the rentable area in the Building had been occupied during the Expense Year
over the Base Expenses. Only those component expenses that are affected by
variation in occupancy levels shall be "grossed-up".

            "Operating Expenses": All costs and expenses (and taxes, if any,
thereon) paid or incurred on behalf of Landlord (whether directly or through
independent contractors) in connection with the ownership, management,
operation, maintenance and repair of the Building and Common Areas (including
any sales or other taxes thereon) during the Term as a first-class office
building, including, without limitation:

 

      (a)   supplies, materials and equipment purchased or rented, total wage
and salary costs paid to, and all contract payments made on account of, all
persons to the extent engaged in the operation, maintenance, security, cleaning
and repair of the Property at or below the level of building manager (including
the amount of any taxes, social security taxes, unemployment

<PAGE>  8

 

insurance contributions, union benefits) and any on-site employees of Landlord's
property management agent.

 

      (b)   the building systems, including heating, ventilating, air
conditioning, plumbing, electrical, mechanical, sewer, fire detection,
sprinkler, life safety and security systems, telecommunications facilities,
elevators and escalators, tenant directories, emergency generator, and other
equipment used in common by, or for the benefit of, occupants of the Building;

 

      (c)   charges of contractors for services and facilities otherwise
includable in Operating Expenses, including security, trash removal, cleaning,
janitorial, window washing, snow and ice removal, exterior and interior
landscaping, the maintenance and repair of the parking facilities, roadways and
light poles;

 

      (d)   the cost of utility services for the Property, including, without
limitation, water, sanitary sewer, electricity, gas, fuel oil, steam, chilled
water; but excluding electricity supplied to the Premises and billed to Tenant
pursuant to Section 5.04 and electricity used by other tenants of the Building
within their leased space and billed directly to such tenants;

 

      (e)   the premiums for fire, extended coverage, loss of rents, boiler,
machinery, sprinkler, public liability, property damage, earthquake, flood, and
other insurance relative to the Property and the operation and maintenance
thereof (including the Building's fitness center and cafeteria) and unreimbursed
costs incurred by Landlord that are subject to an insurance deductible;

 

      (f)   the operation and maintenance of the Building's cafeteria (or other
food service facility) and fitness center, including the cost of utilities,
repairs and insurance; subject, however, to Landlord's agreement to use
reasonable efforts to operate the cafeteria on a "break even" basis such that
there is no net loss or gain to Landlord depending upon operating price levels.
Tenant agrees to cooperate with Landlord in establishing an employee subsidy
program for Tenant's employees to effect the intent of this subsection to have a
"break even" cafeteria operation at the Building;

 

      (g)   the cost of capital items incurred with respect to the ownership,
operation, maintenance and repair of the Property for repairs, alterations,
installations, improvements and additions amortized over the reasonable life of
the capital items as determined in the reasonable judgment of Landlord's
accountant in accordance with generally accepted accounting principles together
with interest at the greater of 12% per annum or Landlord's borrowing rate for
such capital items on the unamortized balance of the cost of the capital item
and the installation thereof that are made to the Property by Landlord in order
to: (i) reduce (or avoid an increase in) operation or maintenance expenses with
respect to the Property, or (ii) comply with laws, regulations or orders of any
governmental or quasi-governmental authority, agency or department which were
enacted or became effective after the date hereof, or (iii) comply with the
requirements of Landlord's insurers;

 

      (h)   office costs of administration; legal and accounting fees and other
expenses of maintaining and auditing Property accounting records and preparing
Landlord's Statements; and

 

      (i)   fees for management services whether rendered by Landlord (or
affiliate) or a third-party property manager in an amount not to exceed the rate
of five percent (5%) of Rents charged to Building tenants;

<PAGE>  9

            Operating Expenses shall not include: (i) utility expenses that are
separately metered for any individual tenant in the Building; (ii) any expense
for which Landlord is reimbursed by a specific tenant by reason of a special
agreement or requirement of the occupancy of the Building by such tenant; (iii)
expenses for services provided by Landlord for the exclusive benefit of a given
tenant or tenants for which Landlord is directly reimbursed by such tenant or
tenants; (iv) all costs, fees and disbursements relating to activities for the
solicitation, negotiation and execution of leases for space in the Building
(including but not limited to attorneys' fees therefor); (v) the costs of
alterations to, or the decorating or the redecorating of, space in the Building
leased to other tenants; (vi) except as stated in subparagraph (h) of the
definition of Operating Expenses, the costs associated with the operation of the
business of the ownership or entity which constitutes "Landlord", including
costs of selling, syndicating, financing or mortgaging any of Landlord's
interest in the Property; (vii) depreciation, interest and principal payments on
mortgages and other debt costs, if any; (viii) repairs or other work required
due to fire or other casualty to the extent of insurance proceeds received by
Landlord; (ix) capital expenses for items that are not included in the
definition of "Operating Expenses"; and (x) payments to affiliates of Landlord
(excluding property management fees) but only to the extent that they exceed
market charges.

            "Tenant's Share": Tenant's Share shall be a fraction, the numerator
of which shall be the rentable area of the Premises and the denominator of which
shall be the rentable area of the Building. On the Commencement Date the
Tenant's Share is sixteen and fourteen hundredths percent (16.14%). The Tenant's
Share shall be recalculated from time to time in the event that there shall be a
change in the rentable area of either the Premises or the Building.

            "Landlord's Statement": An instrument containing a computation of
any Additional Rent due pursuant to the provisions of this Article 5.

      5.02    Payment of Taxes. Tenant shall pay, as Additional Rent, Tenant's
Share of all Taxes payable in respect of any Tax Year falling wholly or
partially within the Term, to the extent that Taxes for any such period shall
exceed the Base Taxes (which payment shall be adjusted by proration with respect
to any partial Tax Year). Within thirty (30) days after the issuance by the Town
of Fairfield or other applicable governmental authority of the bill for Taxes,
Landlord shall submit to Tenant a copy of such bill, together with Landlord's
Statement and Tenant shall pay the Additional Rent set forth on such Landlord's
Statement (less the amount of estimated payments paid by Tenant on account
thereof) as set forth herein. Landlord, at its option, may require Tenant to
make monthly payments on account of Tenant's Share of Tax Increases for Tax
Years following the Base Tax Year. The monthly payments shall be one-twelfth
(1/12th) of the amount of Tenant's Share of Tax Increases and shall be payable
on or before the first day of each month during the Term, in advance, in an
amount estimated by Landlord and billed by Landlord to Tenant; provided that
Landlord shall have the right initially to determine such monthly estimates and
to revise such estimates from time to time.

      5.03    Payment of Operating Expenses. Tenant shall pay to Landlord, as
Additional Rent, Tenant's Share of all Operating Expenses in respect of each
Expense Year to the extent Operating Expenses for each such Expense Year shall
exceed Base Expenses. Tenant shall pay a sum equal to one-twelfth (1/12) of the
amount of Tenant's Share of Expense Increases for each Expense Year on or before
the first day of each month of such Expense Year, in advance, in an amount
estimated by Landlord and billed by Landlord to Tenant; provided that Landlord
shall have the right initially to determine such monthly estimates and to revise
such estimates from time to time. After the expiration of the Base Expense Year
and each Expense Year, Landlord shall prepare and furnish Tenant with Landlord's
Statement showing the Base Expenses or the Operating Expenses incurred during
such Expense Year. Within thirty (30) days after receipt of Landlord's Statement
for any Expense Year setting forth Tenant's Share of any Expense Increase
attributable to such Expense Year, Tenant shall pay Tenant's Share of such

<PAGE>  10

Expense Increase (less the amount of estimated payments paid by Tenant on
account thereof) to Landlord as Additional Rent.

      5.04    Payment of Electric Expense. Tenant shall pay for the full cost
(the "Electric Expense") of the electric energy consumed within the Premises and
any special facilities and equipment serving the Premises as reasonably
determined by Landlord from time to time based upon the survey report of a third
party engineering consultant which shall take into consideration Tenant's
electricity consumption, actual hours of operation, the equipment and machinery
in the Premises and the rentable area of the Premises and the actual rate of
payment established by the utility company for such service. The Electric
Expense for Tenant's lights and general office equipment (exclusive of any
special facilities and equipment) is initially established at the rate of $1.75
per rentable square foot of the Premises during the calendar year 2003. During
the remainder of the Term the Electric Expense shall increase based upon the
increases in rate charged by the utility company to the Landlord and, at
Landlord's election, based upon a change in Tenant's electric consumption as
determined by Landlord's independent consultant. The Electric Expense payable in
respect of the Premises shall constitute Additional Rent under this Lease (but
shall not be included as an Operating Expense), and shall be due and payable
monthly in advance beginning on the Commencement Date and continuing on the
first day of each calendar month during the Term.

      5.05    Landlord's Statements. Landlord will deliver Landlord's Statements
to Tenant during the Term. Landlord's delay or failure to render Landlord's
Statement with respect to the Base Expense Year, any Expense Year or any Tax
Year beyond a date specified herein shall not prejudice Landlord's right to
render a Landlord's Statement with respect to that or any subsequent Expense
Year or subsequent Tax Year. The obligations of Landlord and Tenant under the
provisions of this Article with respect to any Additional Rent incurred during
the Term shall survive the expiration or any sooner termination of the Term. If
Landlord fails to give Tenant a statement of projected Operating Expenses prior
to the commencement of any Expense Year, Tenant shall continue to pay Operating
Expenses in accordance with the previous statement, until Tenant receives a new
statement from Landlord. During the sixty (60) day period after receipt of any
Landlord's Statement (the "Review Period"), Tenant may inspect and audit
Landlord's records relevant to the cost and expense items reflected in such
Landlord's Statement at a reasonable time mutually agreeable to Landlord and
Tenant during Landlord's usual business hours. Each Landlord's Statement shall
be conclusive and binding upon Tenant unless within sixty (60) days after
receipt of such Landlord's Statement Tenant shall notify Landlord that it
disputes the correctness of Landlord's Statement, specifying the respects in
which Landlord's Statement is claimed to be incorrect. All inspections and
audits of Landlord's books and records and any arbitration shall be subject to a
confidentiality agreement reasonably acceptable to Landlord.

      5.06    Adjustments. If the actual amount of Tenant's Share of the Expense
Increases for any Expense Year or Tenant's Share of Tax Increases for any Tax
Year exceeds the estimated amount thereof paid by Tenant for such Expense Year
or Tax Year, then Tenant shall pay to Landlord the difference between the
estimated amount paid by Tenant and the actual amount of such Additional Rent
payable by Tenant. This Additional Rent payment shall be due and payable within
thirty (30) days following delivery of Landlord's Statement. If the total amount
of estimated payments made by Tenant in respect of Tenant's Share of Expense
Increases for such Expense Year or Tenant's Share of Tax Increases for any Tax
Year shall exceed the actual amount of such Additional Rent payable by Tenant,
then such excess amount shall be credited against the monthly installments of
Additional Rent due and payable from Tenant to Landlord hereunder for such
Additional Rent until such amount shall have been refunded in full to Tenant.
Any excess payments made by Tenant during the Term that have not been so applied
and are outstanding at the end of the Term shall be paid to Tenant promptly
following Landlord's final accounting for the final Expense Year and final Tax
Year, as applicable. Even though the Term has expired and

<PAGE>  11

Tenant has vacated the Premises, when final determination is made of Tenant's
Share of Expense Increases or Tax Increases for the year in which this Lease
terminates, Tenant shall immediately pay any increase due over the estimated
Expense Increases or Tax Increases paid and, conversely, any overpayment made in
the event said Expense Increases or Tax Increases decrease shall be rebated by
Landlord to Tenant.

ARTICLE 6.  SERVICES AND UTILITIES

      6.01    Services. Landlord shall provide the following services to the
Building and Premises (subject to Tenant's reimbursement and payment obligations
therefor in accordance with the operation of Article 5 hereof):

            (a)   Janitor services in and about the Premises in accordance with
the cleaning specifications set forth in Exhibit D, Saturdays, Sundays and union
and state and federal government holidays (the "Holidays") excepted. Tenant
shall not provide any janitor service without Landlord's written consent. If
Landlord's consent is given, such janitor services shall be subject to
Landlord's supervision and control, but shall be performed at Tenant's sole cost
and responsibility.

            (b)   Heat and air-conditioning as required to maintain comfortable
temperature (excluding specialized temperature and humidity control for
computers, printers and other equipment) daily from 8:00 a.m. to 6:00 p.m.
Monday through Friday, Saturdays from 8:00 a.m. to 12:00 noon ("Normal Business
Hours"), the remainder of Saturdays, Sundays and Holidays excepted, consistent
with such service typical of comparable buildings in Fairfield County.

            (c)   Hot and cold running water for cleaning, landscaping, grounds
maintenance, fire protection, drinking, lavatory and toilet purposes drawn
through fixtures installed by Landlord or by Tenant with Landlord's written
consent. If Tenant's water use increases beyond customary office user levels,
Landlord shall have the right to install a water meter at Tenant's expense and
to charge Tenant as Additional Rent for its water consumption in the Premises in
accordance with readings from such meter.

            (d)   Electric current from providers selected by Landlord, in
amounts required for normal lighting by building standard lighting overhead
fixtures and for Tenant's normal business operations, including without
limitation, personal computers, copiers, facsimiles and other ordinary business
equipment, subject, however, to Landlord's approval of Tenant's final electrical
plan for the Premises (but specifically excluding electric current surge
protection).

            (e)   Maintenance of the Common Areas so that they are clean and
free from accumulations of snow, debris, rubbish and garbage.

            (f)   Security services; access by Tenant to the Premises and use of
designated elevator service 24 hours per day, seven (7) days per week, 52 weeks
per year, subject to the operation of Landlord's computerized access system at
the Building's entrances and to Landlord's Rules and Regulations. Overtime HVAC
and other services shall be available as provided in Section 6.02 hereof.

Landlord shall have the right to select the utility providers and Tenant shall
pay all actual costs associated with obtaining the utility service as provided
in Article 5 hereof. Landlord agrees to furnish or cause to be furnished to the
Premises the utilities and services described herein, subject to the conditions
and in accordance with the standards set forth herein. Landlord's failure to
furnish any of such services when such failure is caused by accidents, the
making of repairs, alterations or improvements, labor difficulties, difficulty
in obtaining adequate supply of fuel, electricity, steam, water or other service
or supplies from

<PAGE>  12

the sources from which they are usually obtained for the Building, or
governmental constraints or any other cause beyond Landlord's reasonable
control, shall not result in any liability to Landlord. Tenant shall not be
entitled to any abatement or reduction of rent by reason of such failure, no
eviction of Tenant shall result from such failure and Tenant shall not be
relieved from the performance of any covenant or agreement in this Lease. In the
event of any failure, stoppage or interruption thereof, Landlord shall
diligently attempt to resume service promptly.

      6.02    Additional Services. Landlord shall impose reasonable charges and
may establish reasonable rules and regulations for the following: (a) the use of
any heating, air-conditioning, ventilation, electric current or other utility
services or equipment by Tenant after Normal Business Hours ("Overtime HVAC");
(b) the use or consumption of any other building services, supplies or utilities
after Normal Business Hours and any unanticipated, additional costs incurred by
Landlord to operate the Building after Normal Business Hours as a result
thereof; (c) additional or unusual janitorial services required because of any
non-building standard improvements in the Premises, the carelessness of Tenant,
the nature of Tenant's business (including the operation of Tenant's business
after Normal Business Hours); and (d) the removal of any refuse and rubbish from
the Premises except for discarded material placed in wastepaper baskets and left
for emptying as an incident to Landlord's normal cleaning of the Premises in
accordance with Exhibit D. The expense charged by Landlord to Tenant for any
Overtime HVAC shall be based on Landlord's actual cost for such utility services
as charged to Landlord by the utility companies providing such services. This
amount shall constitute Additional Rent and shall be payable in accordance with
Section 4.04.

      6.03    Excessive Current. Tenant shall comply with the conditions of
occupancy and connected electrical load reasonably established by Landlord for
the Building and Tenant shall not use utilities or other services in excess of
the services described above in Section 6.01 or in a manner which exceeds or
interferes with any Building systems or service equipment or Landlord's ability
to provide services to other tenants in the Building. Tenant shall not, without
Landlord's prior consent in each instance, connect air conditioning equipment,
computers, (excluding personal computers and printers and office copiers and
facsimile machines), major appliances (excluding coffee makers, microwave ovens
and other similar food preparation appliances) or heavy duty equipment ("High
Usage Equipment") to the Building's electrical system. Tenant covenants that at
no time shall the use of electrical energy in the Premises exceed the capacity
of the existing feeders or wiring installations then serving the Premises.
Tenant shall not, without prior consent of Landlord in each instance, make or
perform, or permit the making or performing of, any alteration to wiring
installations or other electrical facilities in or serving the Premises or any
additions to the electrical fixtures, machines, equipment or other appliances in
the Premises which utilize electrical energy. Landlord may survey Tenant's use
of services from time to time. Tenant shall pay Landlord all costs arising out
of any excess use or other connection of High Usage Equipment, including the
cost of all repairs and alterations to the Building's mechanical and electrical
systems (including the installation of meters) and the cost of additional
electricity made available to Tenant, if any. Such costs shall constitute
Additional Rent and Tenant shall pay such costs pursuant to Section 4.04.

      6.04    Maintenance of Common Areas. The manner in which the Common Areas
are maintained and operated and the expenditures therefor shall be at the sole
discretion of Landlord and in accordance with the standards of comparable
buildings in Fairfield County. Landlord reserves the right from time to time to
(a) make changes in the shape, size, location and appearance of the land and
improvements which constitute the Common Areas, provided that Landlord shall not
materially impair the Tenant's ability to operate its business, except temporary
impairments required by said changes; (b) make such improvements, alterations
and repairs to the Common Areas as may be required by governmental authorities
or by utility companies servicing the Building; (c) construct, maintain and

<PAGE>  13

operate lighting and other facilities on all said areas and improvements; (d)
grant exclusive parking rights to Building tenants; and (e) to add or remove
improvements and facilities to or from the Common Areas. The use of the Common
Areas shall be subject to such reasonable regulations and changes therein as
Landlord shall make from time to time, including (but not by way of limitation)
the right to close from time to time, if necessary, all or any portion of the
Common Areas to such extent as may be legally sufficient, in the opinion of
Landlord's counsel, to prevent a dedication thereof or the accrual of rights of
any person or of the public therein; provided, however, Landlord shall do so at
such times and in such manner as shall minimize any disruption to Tenant to the
extent reasonably possible.

      6.05    Access to Premises. Landlord shall have the right to enter the
Premises without abatement of Rent at all reasonable times upon reasonable prior
notice to Tenant (except in emergencies when no notice shall be required), (a)
to supply any service to be provided by Landlord to Tenant hereunder, (b) to
show the Premises to Landlord's Mortgagee and to prospective purchasers,
mortgagees and tenants (but Tenant may reasonably exclude any such persons who
are employees or principals of Tenant's business competitors from any areas of
the Premises which contain confidential information or trade secrets), (c) to
inspect, alter, improve or repair the Premises and any portion of the Building,
and (d) to introduce conduits, risers, pipes and ducts to and through the
Premises, provided that in exercising any such right, the landlord will cause
all such conduits, risers, pipes and ducts to be placed above dropped ceilings,
within walls, or below floors or in closets, to the extent reasonably
practicable. In conducting any such activities, Landlord shall use reasonable
efforts not to disrupt the conduct of Tenant's business operations. For each of
the purposes stated above in this Section 6.05, Landlord shall at all times have
and retain a key with which to unlock all of the doors in, upon and about the
Premises, excluding Tenant's vaults and safes, or special security areas, and
Landlord shall have the right to use any and all means that Landlord may deem
necessary or proper to open said doors in an emergency, in order to obtain entry
to any portion of the Premises.

ARTICLE 7.  CONDUCT OF BUSINESS BY TENANT

      7.01    Permitted Use. The Premises shall be used and occupied for general
office purposes only. Tenant shall not use or occupy, or permit the use or
occupancy of, the Premises or any part thereof for any use other than the sole
use specifically set forth above or in any illegal manner, or in any manner
that, in Landlord's judgment, would adversely affect or interfere with any
services required to be furnished by Landlord to Tenant or to any other tenant
or occupant of the Building, or with the proper and economical rendition of any
such service, or with the use and enjoyment of any part of the Building by any
other tenant or occupant. Tenant agrees that it will not exceed the maximum
floor bearing capacity for the Premises.

      7.02    Tenant's Personal Property. Tenant shall be responsible for any ad
valorem taxes on its personal property (whether owned or leased) and on the
value of its leasehold improvements in the Premises (which are in excess of
building standard improvements), and if the taxing authorities do not separately
assess Tenant's leasehold improvements, Landlord may make a reasonable
allocation of the impositions to such improvements and charge Tenant for the
same as Additional Rent.

      7.03    Compliance with Laws.

            (a)   Tenant, at Tenant's expense, shall comply promptly with the
laws, ordinances, rules, regulations and orders of all governmental authorities
in effect from time to time during the Term including, without limitation, the
Americans with Disabilities Act ("ADA"), and all applicable building, zoning,
fire, health and environmental laws (the "Applicable Laws") that shall impose
any duty on Tenant with respect to the Premises or the use, occupancy or
operation thereof. Tenant will obtain and

<PAGE>  14

maintain in full force and effect any and all licenses and permits necessary for
its use. Tenant shall make any Alterations in or to the Premises in order to
comply with the foregoing, which are necessitated or occasioned, in whole or in
part by the use or occupancy or manner of use, occupancy or operation of the
Premises by Tenant or any of its officers, employees, agents, contractors,
invitees, licensees or subtenants (the "Tenant Parties").

            (b)   Landlord shall comply with all Applicable Laws in effect from
time to time during the Term that shall impose any duty on Landlord with respect
to the Common Areas of the Building, excluding any matters that are Tenant's
responsibility under this Lease or the responsibility of other tenants of the
Building. The Leasehold Improvements designed and constructed by Landlord will
conform upon completion to all Applicable Laws, including, without limitation,
the requirements of Title III of the ADA. Notwithstanding anything to the
contrary contained herein, Tenant shall be responsible for legal compliance,
including the requirements of the ADA, with respect to (i) any and all
requirements on account of Tenant's use of, or operations in, the Premises, and
(ii) all Alterations designed or constructed by Tenant or its contractors or
agents.

      7.04    Landlord's Rules and Regulations. Tenant shall observe and comply
with the rules and regulations attached to this Lease as Exhibit E, and all
reasonable modifications thereof and additions thereto from time to time put
into effect by Landlord (the "Rules and Regulations"). Tenant shall not use or
permit the use of the Premises in any manner that will create waste or a
nuisance, or which shall tend to unreasonably disturb other tenants of the
Building.

      7.05    No Liens. Tenant shall keep the Premises and Property free from
any liens or encumbrances arising out of any work performed, material furnished
or obligations incurred by or for Tenant or any person or entity claiming
through or under Tenant. Any claim to, or lien upon, the Premises or the
Building arising from any act or omission of Tenant shall accrue only against
the leasehold estate of Tenant and shall be subject and subordinate to the
paramount title and rights of Landlord in and to the Premises and the Property.
If any mechanics' or other lien shall be filed against the Premises or the
Property purporting to be for labor or material furnished or to be furnished at
the request of the Tenant, then Tenant shall at its expense cause such lien to
be discharged of record by payment, bond or otherwise, within thirty (30) days
after the filing thereof.

      7.06    Hazardous Substances.

            (a)   Tenant shall not generate, store (except customary supplies
maintained in amounts and in a manner consistent with reasonable commercial
office practices if stored, used and disposed of, in accordance with all laws
relating thereto), dispose of or release, or permit the storage, use, disposal
or release of, any "Hazardous Substances" (as defined below), in, above, on or
under the Premises or the Property. Tenant shall remove, clean-up and remediate
any Hazardous Substance on the Premises in accordance with applicable law,
provided that the presence of such Hazardous Substance resulted from the action
or inaction of Tenant, or any Tenant Parties.

            (b)   As used in this Lease, the term "Hazardous Substances" shall
mean any material or substance that, whether by its nature or use, is now or
hereafter defined as a hazardous waste, hazardous substance, hazardous material,
hazardous chemical substance or mixture, pollutant or contaminant under the
Comprehensive Environmental response Compensation and Liability Act, as amended
(42 U.S.C. Section 9601 et seq.), Hazardous Materials Transportation Act, as
amended (49 U.S.C. Section 1801 et seq.), the Resource Conservation and Recovery
Act, as amended (42 U.S.C. Section 6901 et seq.), Toxic Substances Contract Act,
as amended (15 U.S.C. Section 2601 et seq.), paragraph (a) of Section 22a-449 of
the Connecticut General

<PAGE>  15

Statutes, as amended, or in Section 22a-115 of the Connecticut General Statutes,
as amended, or which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and which is now or
hereafter regulated under any Applicable Laws, or which is or contains
petroleum, gasoline, diesel fuel or another petroleum hydrocarbon product or
material.

      7.07    Signs. Landlord will place an identification sign at the interior
entrance to the Premises which is consistent with applicable Building standards
promulgated by Landlord from time to time. Landlord shall place a listing in the
directories in the Building lobby, garage lobby and elevator lobby on the floor
on which the Premises is located identifying Tenant. Landlord agrees that Tenant
shall have the right to have its name placed on the existing exterior monument
on the Property in building standard size and materials. Tenant may not place or
erect any other signs, monuments or other structures in or on the Building or
Property or which are visible from the exterior of the Premises. Tenant shall
pay for all costs to change signage as a result of a change in the name of the
business occupying the Premises.

      7.08    Right to Relocate. Landlord reserves the right to relocate the
Premises. If Landlord exercises this right, it agrees to substitute for the
Premises comparable office space subject to the following conditions: (a)
Landlord shall have given Tenant written notice (the "Relocation Notice") of the
relocation identifying the location and dimensions of the new space to be made
subject to this Lease (the "Substitute Premises") together with a plan of such
Substitute Premises; (b) the Substitute Premises shall be substantially similar
in area to the Premises initially leased to Tenant hereunder and shall be
delivered with improvements of a similar standard and quantity as exists at the
Premises at the Commencement Date (together with any approved Alterations
constructed by Tenant); and (c) Landlord shall pay all of Tenant's reasonable
costs and expenses directly incurred as a result of the relocation, including
moving expenses in connection with the relocation and the cost of re-wiring and
re-installing telephone machinery and equipment, which expenses shall be subject
to Landlord's reasonable review prior to Tenant incurring any liability
therefor. Tenant agrees to cooperate with Landlord so as to facilitate the
prompt completion by Landlord of its obligations under this Section and the
prompt surrender by Tenant of the Premises. Tenant shall vacate and surrender
the Premises and shall occupy the Substitute Premises promptly (and, in any
event, not later than thirty (30) days) after the work has been substantially
completed in the Substitute Premises. Landlord and Tenant agree to execute a
lease amendment within ten (10) days following delivery of the Relocation Notice
to confirm the leasing of the Substitute Premises, and any corresponding changes
relative to the Substitute Premises.

ARTICLE 8.  ALTERATIONS, IMPROVEMENTS AND SIGNAGE

      8.01    Landlord's Obligations. Landlord will maintain all structural
components of the Building, including, without limitation, the roof, foundation,
exterior and load-bearing walls (including exterior windows and doors), the
structural floor slabs and all other structural elements of the Premises, as
well as the Common Areas of the Building, in good repair, reasonable wear and
use, casualty and condemnation excepted. The cost of this maintenance and repair
shall be included in Operating Expenses and shall be subject to reimbursement
under Article 5 hereof to the extent provided therein. Maintenance and repair
expenses caused by Tenant's willful misconduct or negligent acts or omissions
shall be paid directly to Landlord by Tenant in accordance with Section 4.04,
and shall not constitute an Operating Expense.

      8.02    Tenant's Obligations. Tenant shall take good care of the Premises,
and at Tenant's cost and expense, shall make all repairs and replacements
necessary to preserve the Premises in good working order and in a clean, safe
and sanitary condition, and will suffer no waste. Tenant shall maintain, at its
own expense, in good order, condition and repair to Landlord's reasonable
satisfaction, all plumbing facilities and electrical fixtures and devices
(including replacement of all lamps, starters and ballasts)

<page>  16

located within the Premises. Tenant shall repair, at its cost, all
deteriorations or damages to the Property occasioned by its negligent acts or
omissions or willful misconduct. If Tenant does not make such repairs to the
Building within twenty (20) days following notice from Landlord, Landlord may,
but need not, make such repairs, and Tenant shall pay the cost thereof as
provided in Section 8.07 hereof.

      8.03    Tenant's Alterations. Tenant shall not make or permit any
improvements, installations, alterations or additions ("Alterations") in or to
the Premises, the Building or the Property that involve or affect the structural
portions of the Premises or the Building or any of the Building's HVAC,
mechanical, electrical, telecommunications, cabling, plumbing or other systems
or equipment (the "Building Systems") or the interior walls or corridors within
the Premises. Tenant may make Alterations to the Premises that do not involve or
affect the Building Systems, subject to Landlord's prior written consent.
Landlord's prior written consent shall not be required for minor decorations in
the Premises for which Tenant provides advance notice to Landlord and which do
not exceed $10,000.00 in the aggregate on an annual basis. All Alterations
permitted by Landlord and made by or on behalf of Tenant shall be made and
performed: (i) by contractors or mechanics approved by Landlord, who shall carry
liability insurance of a type and in such amounts as Landlord shall reasonably
require, naming Landlord and Tenant as additional insureds, (ii) in a good and
workmanlike manner, (iii) so that same shall be at least equal in quality,
value, and utility to the original work or installation and shall be in
conformity with Landlord's building standard specifications as set forth in
Exhibit C-2 attached hereto and as the same may be amended by Landlord and in
effect at such time, (iv) in accordance with all applicable Laws, and (v)
pursuant to plans, drawings and specifications ("Tenant's Plans") which have
been reviewed and approved by Landlord prior to the commencement of the repairs
or replacements and approved by, and filed with, all applicable governmental
authorities (the "Construction Standards").

      8.04    Tenant's Property. All trade fixtures, furnishings, equipment and
personal property placed in the Premises by Tenant that are removable without
damage to the Building or the Premises (the "Tenant's Property") shall be
removed by Tenant at the Expiration of the Term. Tenant shall, at its cost and
expense, repair any damage to the Premises or the Building caused by such
removal. Any of Tenant's Property not removed from the Premises prior to the
Expiration Date shall, at Landlord's option, become the property of Landlord.
Landlord may remove such Tenant's Property, and Tenant shall pay to Landlord,
Landlord's cost of removal and of any repairs in connection therewith in
accordance with Section 4.04(b) hereof.

      8.05    Ownership and Removal. All additions, fixtures and improvements
attached to or installed in or upon the Premises by Tenant or by Landlord shall
be Landlord's property and shall remain upon the Premises at the termination of
this Lease without compensation or allowance or credit to Tenant. Landlord may
require Tenant, at Tenant's expense, to remove any of Tenant's Property or
Alterations which have been attached to or installed in the Premises (excluding
the Leasehold Improvements) unless Landlord consents to a written request from
Tenant at the time of its approval of the Tenant's plans that a building
standard, non-specialty installation need not be so removed. On or before the
Expiration Date, or the sooner date of termination of this Lease, Tenant shall
pay to Landlord the cost of repairs of any damage to the Premises or Building
and losses caused by the removal of such property.

      8.06    Surrender. Upon the expiration or sooner termination of the Term,
Tenant will quietly and peacefully surrender to Landlord the Premises in as good
condition as when Tenant took possession, ordinary wear and tear and damage by
fire or other casualty excepted, and otherwise as is required in Article 8. In
addition, at such time Tenant shall remove all Hazardous Substances stored, or
disposed of, or generated by Tenant in its use or operation of the Premises and
all equipment and materials contaminated or affected by such Hazardous
Substances in conformity with the Hazardous Substance laws.

<PAGE>  17

      8.07    Tenant's Failure to Maintain. If Landlord gives Tenant written
notice of the necessity of any repairs or replacements required to be made under
Section 8.02 and Tenant fails to commence diligently to cure the same within
twenty (20) days thereafter (except that no notice will be required in case of
any emergency repair or replacement necessary to prevent substantial damage or
deterioration), Landlord, at its option and in addition to any other remedies,
may proceed to make such repairs or replacements and the expenses incurred by
Landlord in connection therewith plus 10% thereof for Landlord's supervision,
shall be due and payable from Tenant in accordance with Section 4.04 hereof, as
Additional Rent; provided, that Landlord's making any such repairs or
replacements shall not be deemed a waiver of Tenant's default in failing to make
the same.

ARTICLE 9.  INSURANCE

      9.01    Tenant's Insurance. Tenant, at its own expense, shall provide and
keep in force with companies which are rated A/XV or better by A.M. Best Company
and licensed in the State of Connecticut: (a) combined single limit commercial
general liability insurance insuring against liability for bodily injury and
property damage, including contractual liability, in the amount of $3,000,000
per occurrence/$4,000,000 annual aggregate limit; (b) "Special Form" property
insurance, including standard fire and extended coverage insurance, in amounts
necessary to provide replacement cost coverage, for Tenant's Property, leasehold
improvements, trade fixtures, machinery, equipment, furniture, furnishings and
any Alterations in which Tenant has an insurable property interest, including,
without limitation, vandalism and malicious mischief and sprinkler leakage
coverage, and "all risk" Builder's Risk insurance, completed value,
non-reporting form at any time that Tenant has commenced construction of any
leasehold improvements or any Alterations, and at any time any other
construction activities are underway at the Premises; (c) plate glass insurance
for the Premises; (d) Workers' Compensation Insurance in statutory limits as
required by applicable law; and (e) any other insurance reasonably required by
Landlord. At Landlord's request, the amounts and kinds of insurance coverages
described herein may be reasonably increased or expanded to reflect amounts and
coverages then typically being carried for similar business operations in
institutionally owned or financed properties.

      9.02    Delivery of Policies. Each such insurance policy shall: (a) be
provided in form, substance and amounts (where not above stated) satisfactory to
Landlord and to Landlord's Mortgagee; (b) specifically include the liability
assumed hereunder by Tenant (provided that the amount of such insurance shall
not be construed to limit the liability of Tenant hereunder); (c) shall provide
that it is primary insurance, and not excess over or contributory with any other
valid, existing and applicable insurance in force for or on behalf of Landlord;
and (d) provide that Landlord shall receive thirty (30) days' written notice
from the insurer prior to any cancellation or change of coverage. Tenant shall
deliver policies of such insurance or certificates thereof to Landlord on or
before the Commencement Date, and thereafter at least thirty (30) days before
the expiration dates of expiring policies. All such insurance certificates shall
provide that Landlord, its mortgagees, any ground lessors and Landlord's
managing agent shall each be named as an additional insured. In the event Tenant
shall fail to procure such insurance, or to deliver such policies or
certificates, Landlord may, at its option, procure same for the account of
Tenant, and the cost thereof shall be paid to Landlord as Additional Rent within
five (5) days after delivery to Tenant of bills therefor. Tenant's compliance
with the provisions of this Article 9 shall in no way limit Tenant's liability
under any of the other provisions of this Lease.

      9.03    Increased Insurance Risk. Tenant shall not do or permit anything
to be done, or keep or permit anything to be kept in the Premises, which would:
(a) be in violation of any governmental law, regulation or requirement, (b)
invalidate or be in conflict with the provision of any fire or other insurance
policies covering the Building or any property located therein, (c) result in a
refusal by fire insurance companies of good standing to insure the Building or
any such property in amounts required by

<PAGE>  18

Landlord's Mortgagee (as hereinafter defined) or reasonably satisfactory to
Landlord, (d) subject Landlord to any liability or responsibility for injury to
any person or property by reason of any business operation being conducted in
the Premises, or (e) cause any increase in the fire insurance rates applicable
to the Property or property located therein at the beginning of the Term or at
any time thereafter. In the event that any use of the Premises by Tenant
increases such cost of insurance, Landlord shall give Tenant written notice of
such increase and a reasonable opportunity to cure its use to prevent such
increase; provided, however, if Tenant fails to do so, Tenant shall pay such
increased cost to Landlord in accordance with Section 4.04 hereof. Acceptance of
such payment shall not be construed as a consent by Landlord to Tenant's such
use, or limit Landlord's remedies under this Lease.

      9.04    Indemnity. Tenant shall defend with counsel approved by Landlord,
indemnify and hold harmless Landlord, all members, stockholders, officers,
directors, partners, trustees, beneficiaries and employees of Landlord,
mortgagees of the Property and any other party having an interest therein from
and against any and all liabilities, losses, damages, costs, expenses (including
reasonable attorneys' fees and expenses), causes of action, suits, claims,
demands or judgments of any nature arising from or with respect to (a) any
injury to or death of any person or damage to or loss of property in, on or
about the Premises or connected with the use, condition or occupancy of any
thereof, (b) any breach or violation by Tenant of any of the terms, conditions
or provisions of this Lease, (c) any act, omission, fault, misconduct,
negligence or violation of applicable laws and regulations by Tenant or Tenant's
employees, servants, agents, contractors, subtenants, licensees, concessionaires
or invitees (the "Tenant Parties"), (d) any Hazardous Substances or other
pollutants brought, generated, stored, used, installed, disposed of, spilled,
released, emitted or discharged on, in or from the Premises or the Property, or
allowed, permitted or suffered to be brought, generated, stored, used,
installed, disposed of, spilled, released, emitted or discharged thereon,
therein or therefrom, by Tenant or any Tenant Parties, in violation of
Section 7.06 or otherwise, (e) any construction or other work by Tenant on or
about the Premises pursuant to Article 8 or otherwise.

      9.05    Tenant's Use and Occupancy. Tenant's use and occupancy of the
Premises and the Property and use by all Tenant Parties, and all Tenant's and
said parties' furnishings, fixtures, equipment, improvements, materials,
supplies, inventory, effects and property of every kind, nature and description
which, during the continuance of this Lease or any occupancy of the Premises by
Tenant or anyone claiming under Tenant, may be in, on or about the Premises,
shall be at Tenant's and said parties' sole risk and hazard. Landlord shall not
be liable to Tenant or any other party for injury to or death of any person or
damage to or destruction of any property in, on or about the Premises, nor for
any interruption in Tenant's use of the Premises or the conduct of its business
therein, nor for any other losses, damages, costs, expenses or liabilities
whatsoever, including without limitation where caused by fire, water, explosion,
collapse, the leakage or bursting of water, steam, or other pipes, any
environmental or other condition in, on, or about the Premises, or any other
event, occurrence, condition or cause. It is Tenant's responsibility to maintain
insurance against any such loss or casualty.

      9.06    Waiver of Subrogation Rights.

            (a)   Landlord and Tenant hereby agree and hereby waive any and all
rights of recovery against each other for loss or damage occurring to the
Premises or the Property or any of Landlord's or Tenant's Property contained
therein regardless of the cause of such loss or damage to the extent that the
loss or damage is covered by the injured party's insurance or the insurance the
injured party is required to carry under this Lease, whichever is greater
(without regard to any deductible provision in any policy). This waiver does not
apply to claims caused by a party's willful misconduct. This waiver also applies
to each party's directors, officers, employees, shareholders, and agents.

<PAGE>  19

            (b)   Each party will assure that its insurance permits waiver of
liability and contains a waiver of subrogation. Each party shall secure an
appropriate clause in, or an endorsement to, each insurance policy obtained by
or required to be obtained by Landlord or Tenant, as the case may be, under this
Lease, pursuant to which the insurance company: (i) waives any right of
subrogation against Landlord or Tenant as the same may be applicable, or (ii)
permits Landlord or Tenant, prior to any loss to agree to waive any claim it
might have against the other without invalidating the coverage under the
insurance policy. If, at any time, the insurance carrier of either party refuses
to write (and no other insurance carrier licensed in Connecticut will write)
insurance policies which consent to or permit such release of liability, then
such party shall notify the other party and upon the giving of such notice, this
Section shall be void and of no effect.

      9.07    Landlord's Insurance. Landlord shall maintain and keep in effect
during the entire Term the following insurance coverage (together with such
other coverages as Landlord may reasonably elect to carry for the benefit of the
Property):

            (a)   Commercial general liability insurance with a Broad Form
endorsement. The limits of liability of such insurance shall be an amount not
less than $5,000,000 per occurrence, bodily injury including death, and
$5,000,000 per occurrence, property damage liability or $5,000,000 combined
single limit for bodily injury and property damage liability; and

            (b)   "Special Form" fire and extended coverage insurance on the
Property insuring the guaranteed replacement value thereof, excluding Tenant's
Property and Tenant's Alterations. The insurance shall include, but not be
limited to, fire and extended coverage perils and shall be placed with companies
licensed to sell insurance in Connecticut.

ARTICLE 10.  CASUALTY

      10.01    Damage or Destruction. Tenant shall give prompt notice to
Landlord of any damage by fire or other casualty (a "Casualty") to the Premises
or any portion thereof. During the thirty (30) day period following the
occurrence of a Casualty (the "Notice Period"), Landlord will notify Tenant of
Landlord's estimate of the period of time required to complete the restoration
work. In the event that the Premises, or any part thereof, or access thereto,
shall be so damaged or destroyed by fire or other insured Casualty that the
Tenant shall not have reasonably convenient access to the Premises or any
portion of the Premises shall thereby be otherwise rendered unfit for use and
occupancy by the Tenant for the purposes set forth in Section 7.01, and if in
the judgment of the Landlord the damage or destruction may be repaired within
270 days with available insurance proceeds, then the Landlord shall so notify
the Tenant and shall repair such damage or destruction as provided in Section
10.05 hereof with reasonable diligence, subject to the limitations, if any, of
applicable laws. If in the judgment of the Landlord the Premises, or means of
access thereto, cannot be repaired within 270 days after the elapse of the
Notice Period with available insurance proceeds, then either party shall have
the right to terminate the term of this Lease by giving written notice of such
termination to the other party within the period of thirty (30) to forty-five
(45) days after the occurrence of the Casualty. If the reconstruction period
estimated by Landlord is more than 270 days and neither party terminates this
Lease on account thereof, the reconstruction period shall be extended to be the
period so estimated by Landlord plus one (1) month; and in the event that the
completion of repairs shall be delayed by causes beyond the Landlord's control,
the time for completion shall be extended by the period of such delay.

      10.02    Abatement of Rent. Annual Base Rent and Additional Rent shall not
be abated or suspended if, following any Casualty, Tenant shall continue to have
reasonably convenient access to the Premises and the Premises are not rendered
unfit for use and occupancy. If Tenant shall not

<PAGE>  20

have reasonably convenient access to the Premises or any portion of the Premises
shall be otherwise rendered unfit for use and occupancy by the Tenant for the
purposes set forth in Section 7.01 by reason of such Casualty, then Rent shall
be equitably suspended or abated relative to the portion of the Premises that
cannot be used by Tenant for any of its business operations, effective as of the
date of the Casualty until Landlord has (a) substantially completed the repair
of the Premises and the means of access thereto, and (b) has delivered notice
thereof to Tenant.

      10.03    Events of Termination. Notwithstanding the provisions of this
Article 10, if, prior to or during the Term the Building shall be so damaged by
Casualty that, in Landlord's reasonable estimate, the cost to repair the damage
will be more than 25% of the replacement value of the Building immediately prior
to the occurrence of the Casualty (whether or not the Premises shall have been
damaged or rendered untenantable), then, in any of such events, Landlord, may
give to Tenant, within ninety (90) days after such Casualty, a thirty (30) days'
notice of the termination of this Lease and, in the event such notice is given,
this Lease and the term shall terminate upon the expiration of such thirty (30)
days with the same effect as if such date were the Expiration Date. If more than
25% of the gross rentable area of the Premises shall be wholly or substantially
damaged or destroyed by Casualty at any time during the last six (6) months of
the Term, either Landlord or Tenant may terminate this Lease by delivery of
written notice of such termination to the other party within thirty (30) days
after the occurrence of such damage.

      10.04    Scope of Landlord's Repairs. In the event Landlord elects or
shall be obligated to repair or restore any damage or destruction to the
Premises pursuant to this Article 10, Landlord shall not be obligated to restore
or replace Tenant's Property or Tenant's Alterations or reconstruct the
Leasehold Improvements except such building standard Leasehold Improvements. No
damages, compensation or claim shall be payable by the Landlord to Tenant, or
any other person, by reason of inconvenience, loss of business or annoyance
arising from any damage or destruction, or any repair thereof, as is referred to
in this Article 10.

ARTICLE 11.  CONDEMNATION

      11.01    Entire Condemnation. In the event that the whole of the Premises
shall be taken under the power of eminent domain or by any proceeding for taking
for public or quasi-public use (a "Condemnation"), this Lease and the term and
estate hereby granted shall automatically terminate as of the earlier of the
date of the vesting of title or the date of dispossession of Tenant as a result
of such taking.

      11.02    Partial Condemnation.

            (a)   In the event that only a part of the Premises shall be taken
by Condemnation and the remaining Premises are suitable for general office use
without material interference with Tenant's business operations and Tenant shall
have reasonable, convenient access to and from the Premises, the Term shall
expire as to that portion of the Premises condemned effective as of the date of
the vesting of title in the condemning authority, and this Lease shall continue
in full force and effect as to the part of the Premises not so taken. In the
event of a partial Condemnation of the Premises which results in a lack of
reasonable, convenient access to and from the Premises or which results in
insufficient space for Tenant to carry on its business without material
interference with its business, Tenant shall have the right to terminate this
Lease if Landlord cannot relocate Tenant to comparable space elsewhere in the
Building following the effective date of the Condemnation.

            (b)   In the event that a part of the Property shall be subject to
Condemnation (whether or not the Premises are affected), Landlord may, at its
option, terminate this Lease as of the date of such

<PAGE>  21

vesting of title, by notifying Tenant in writing of such termination within
ninety (90) days following the date on which Landlord shall have received notice
of the vesting of title in the condemning authority if in Landlord's reasonable
opinion: (i) a substantial alteration or reconstruction of the Property (or any
portion thereof) shall be necessary or appropriate, or (ii) the portion of the
Property so condemned has the effect of rendering the remainder of the Property
uneconomic to maintain.

            (c)   In the event that this Lease is not terminated in accordance
with subsection (a) or (b) hereof, Landlord shall, upon receipt of the award in
condemnation, make all necessary repairs or alterations to the Building in which
the Premises are located so as to constitute the remaining Premises a complete
architectural unit to the extent feasible and permitted by applicable law, but
Landlord shall not be required to spend for such work an amount in excess of the
amount received by Landlord as damages for the part of the Premises so taken.
"Amount received by Landlord" shall mean that part of the award in condemnation
which is free and clear to Landlord of any collection by mortgagees and after
payment of all costs involved in collection, including but not limited to
attorney's fees. Tenant, at is own cost and expense shall, restore all exterior
signs, trade fixtures, equipment, furniture, furnishings and other installations
of personalty of Tenant which are not taken to as near its former condition as
the circumstances will permit. In the event of a partial taking, all provisions
of this Lease shall remain in full force and effect.

      11.03    Condemnation Awards. Except as provided in the preceding Section
11.03, Landlord shall be entitled to the entire award in any condemnation
proceeding or other proceeding for taking for public or quasi-public use,
including, without limitation, any award made for the value of the leasehold
estate created by this Lease. No award for any partial or entire taking shall be
apportioned, and Tenant hereby assigns to Landlord any award that may be made in
such condemnation or other taking, together with any and all rights of Tenant
now or hereafter arising in or to same or any part thereof; provided, however,
that nothing contained herein shall be deemed to give Landlord any interest in
or to require Tenant to assign to Landlord any award made to Tenant specifically
for its relocation expenses or the taking of Tenant's Property provided that
such award does not diminish or reduce the amount of the award payable to
Landlord.

      11.04    Proration. In the event of a partial condemnation or other taking
that does not result in a termination of this Lease as to the entire Premises,
then the Annual Base Rent and Tenant's Share shall be adjusted in proportion to
that portion of the Premises taken by such condemnation or other taking and
Tenant's Share.

ARTICLE 12.  ASSIGNMENT AND SUBLETTING

      12.01    Assignment and Subletting. Tenant shall not, without the prior
written consent of the Landlord, which consent shall not be unreasonably
withheld, assign, mortgage, encumber or otherwise transfer this Lease or any
interest herein directly or indirectly, by operation of law or otherwise, or
sublet the Premises or any part thereof, or permit the use or occupancy of the
Premises by any party other than Tenant (any such action, a "Transfer"). If at
any time or from time to time during the Term, when no Event of Default has
occurred and is continuing, Tenant desires to effect a Transfer, Tenant shall
deliver to Landlord written notice ("Transfer Notice") setting forth the terms
of the proposed Transfer and the identity of the proposed assignee, sublessee or
other transferee (each a "Transferee"). Tenant shall also deliver to Landlord
with the Transfer Notice an acceptable assumption agreement for Tenant's
obligations under this Lease (in the case where the Transfer is a proposed
assignment of this Lease) together with all relevant information requested by
Landlord concerning the proposed Transferee to assist Landlord in making an
informed judgment regarding the financial responsibility, creditworthiness,
reputation, and business experience of the Transferee. The provisions of this
Section 12.01 shall apply to a Transfer (by

<PAGE>  22

one or more Transfers) of a controlling portion of or interest in the stock or
partnership or membership interests or other evidences of equity interests of
Tenant as if such Transfer were an assignment of this Lease; provided that if
equity interests in Tenant at any time are or become traded on a public stock
exchange, the transfer of equity interests in Tenant on a public stock exchange
shall not be deemed an assignment within the meaning of this Section.

      12.02    Landlord's Options. Landlord shall have the option, exercisable
by written notice delivered to Tenant within thirty (30) days after Landlord's
receipt of a Transfer Notice accompanied by the other information described in
Section 12.01, to: (a) permit Tenant to Transfer the Premises; or (b) disapprove
the Tenant's Transfer of the Premises and to continue the Lease in full force
and effect as to the entire Premises; or (c) terminate the Lease as to the
portion of the Premises affected by the Transfer as of the date set forth in
Landlord's notice of exercise of such option, which date shall not be less than
thirty (30) days nor more than ninety (90) days following the giving of such
notice. If Landlord approves of the proposed Transfer pursuant to Section 12.01
above, Tenant may enter into the proposed Transfer with such proposed Transferee
subject to the following conditions: (i) the Transfer shall be on the same terms
set forth in the Transfer Notice , and (ii) no Transfer shall be valid and no
Transferee shall take possession of the Premises until an executed counterpart
of the assignment, sublease or other instrument effecting the Transfer (in the
form approved by Landlord) has been delivered to Landlord pursuant to which the
Transferee shall expressly assume all of Tenant's obligations under this Lease;
and (iii) Tenant shall provide Landlord with a written ratification agreement
from each guarantor of this Lease in form and substance satisfactory to
Landlord.

      If Landlord exercises its option to terminate this Lease (or in the case
of a partial sublet to release Tenant with respect to a portion of the
Premises), Tenant shall surrender possession of such Premises on the date set
forth in Landlord's notice, and thereafter neither Landlord nor Tenant shall
have any further liability with respect thereto. If this Lease shall be
terminated as to a portion of the Premises only, Rent and Tenant's parking
allocation shall be readjusted proportionately according to the ratio that the
number of square feet and the portion of the space surrendered compares to the
floor area of Tenant's Premises during the Term of the proposed sublet.

      12.03    Additional Conditions. Tenant shall not offer to make, or enter
into negotiations with respect to any Transfer to: (a) any tenant of the
Building or any entity owned by, or under the common control of, whether
directly or indirectly, a tenant in the Building unless there is no competing
space then available for leases therein; or (b) any bona fide prospective tenant
with whom Landlord is then negotiating with respect to other space in the
Building; or (c) any party which would be of such type, character, or condition
as to be inappropriate as a tenant for the Building. It shall not be
unreasonable for Landlord to disapprove any proposed assignment, sublet or
transfer to any of the foregoing entities. Tenant agrees not to list or
advertise the Premises for assignment or sublease, whether through a broker,
agent or representative, or otherwise at a full service rental rate which is
less than Landlord's current rate in the Building for new tenants. Landlord
shall not be deemed to unreasonably withhold its consent to any proposed
assignment or sublease if such Transfer, in Landlord's reasonable determination,
is at a full-service rate which is less than Landlord's current rate in the
Building for new tenants, and would compete with similar space either being
offered or anticipated to be offered by Landlord in the Building.

      12.04    No Release. Landlord's consent to a Transfer shall not release
Tenant of Tenant's obligations under this Lease and this Lease and all of the
obligations of Tenant under this Lease shall continue in full force and effect
as the obligations of a principal (and not as the obligations of a guarantor or
surety). From and after any Transfer, the Lease obligations of the Transferee
and of the original Tenant named in this Lease shall be joint and several. No
acceptance of Rent by Landlord from or recognition in any way of the occupancy
of the Premises by a Transferee shall be deemed a consent to

<PAGE>  23

such Transfer, or a release of Tenant from direct and primary liability for the
further performance of Tenant's covenants hereunder. The consent by Landlord to
a particular Transfer shall not relieve Tenant from the requirement of obtaining
the consent of Landlord to any further Transfer. Each violation of any of the
covenants, agreements, terms or conditions of this Lease, whether by act or
omission, by any of Tenant's permitted Transferees, shall constitute a violation
thereof by Tenant. In the event of default by any Transferee of Tenant or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such Transferee or successor.

      12.05    Transfer Profit. Tenant shall pay to Landlord, as Additional
Rent, an amount (the "Transfer Profit") equal to 50% of all rent and other
economic consideration received by Tenant as a result of any Transfer which
exceeds, in the aggregate: (a) the total of the remaining rent which Tenant is
obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to any portion of the Premises subleased) plus (b) any reasonable
tenant fit-up costs, brokerage commissions and attorneys' fees actually paid by
Tenant in connection with such Transfer amortized on a straight-line basis over
the term of the Transfer (specifically excluding moving or relocation costs paid
to the Transferee). Tenant shall pay such Transfer Profit to Landlord on a
monthly basis within ten (10) days after receipt thereof, without affecting or
reducing any other obligations of Tenant hereunder. Each such payment shall be
sent with a detailed statement. Landlord shall have the right to audit Tenant's
books and records to verify the accuracy of the detailed statement.

ARTICLE 13.  DEFAULTS AND REMEDIES

      13.01    Events of Default. The occurrence of any one or more of the
following events shall constitute an event of default (each an "Event of
Default") hereunder:

            (a)   Nonpayment of Annual Base Rent or Additional Rent. Failure by
Tenant to pay any installment of Annual Base Rent, Additional Rent or any other
amount, deposit, reimbursement or sum due and payable hereunder, upon the date
when said payment is due; provided, however, on the first (1st) occasion only
during any Lease Year with respect to Annual Base Rent, Landlord shall furnish
Tenant with written notice of such failure and permit Tenant a 5-day period to
cure such failure.

            (b)   Certain Obligations. Failure by Tenant to perform, observe or
comply with any non-monetary obligation contained in Sections 4.06 ("Security
Deposit"), 7.05 ("No Liens") and Article 12 ("Assignment and Subletting") of
this Lease.

            (c)   Other Obligations. Failure by Tenant to perform any
non-monetary obligation, agreement or covenant under this Lease other than those
matters specified in subparagraph (a) or (b) of this Section 13.01, such failure
continuing for thirty (30) days after written notice by Landlord to Tenant of
such failure; provided, however, that if the nature of Tenant's obligation is
such that more than thirty (30) days are required for performance, then Tenant
shall not be in default if Tenant commences performance within such thirty (30)
day period and thereafter diligently and continuously prosecutes the same to
completion within sixty (60) days following the date of Landlord's written
notice with respect to such failure.

            (d)   Assignment; Receivership; Attachment. (i) The making by Tenant
of any arrangement or assignment for the benefit of creditors; (ii) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant's assets located at the Premises or of Tenant's interest in this Lease,
where possession is not restored to Tenant within thirty (30) days; or (iii) the
attachment,

<PAGE>  24

execution, or other judicial seizure of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease, where such
seizure is not discharged within thirty (30) days.

            (e)   Bankruptcy. The admission by Tenant or Tenant's guarantor (if
any) in writing of its inability to pay its debts as they become due, the filing
by Tenant or Tenant's guarantor (if any) of a petition in bankruptcy seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
filing by Tenant or Tenant's guarantor (if any) of an answer admitting or
failing timely to contest a material allegation of a petition filed against
Tenant or Tenant's guarantor (if any) in any such proceeding or, if within
forty-five (45) days after the commencement of any proceeding against Tenant or
Tenant's guarantor (if any) seeking any involuntary reorganization, or
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation by any of Tenant's
creditors or such guarantor's creditors, such proceeding shall not have been
dismissed.

            (f)   Abandonment. Abandonment of the Premises by Tenant for a
continuous period in excess of thirty (30) business days.

      13.02    Remedies. If an Event of Default occurs, Landlord shall have the
following rights and remedies, in addition to any and all other rights or
remedies available to Landlord in law or equity:

            (a)   Landlord shall have the right to deliver written notice to
Tenant to quit possession and occupancy of the Premises and to declare the Lease
terminated. Upon Landlord's termination of this Lease, Tenant shall quit and
peaceably surrender the Premises, and all portions thereof, to Landlord, and
Landlord shall have the right to receive all rental and other income of and from
the same.

            (b)   Landlord shall have the right, with or without terminating
this Lease, to re-enter the Premises and take possession thereof by summary
process action and may dispossess (by judicial process) all other persons and
property from the Premises in connection therewith. Tenant's property may be
removed and stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant. No re-entry or taking possession of the Premises by Landlord
pursuant to this Section 13.02(b) shall be construed as an election to terminate
this Lease unless a written notice of such intention is given to Tenant or
unless the termination thereof is decreed by a court of competent jurisdiction.
Tenant thereby waives all statutory rights, including without limitation the
right to a notice to quit, notice before exercise of any prejudgment remedy, and
any rights of redemption, all to the extent such rights may be lawfully waived.

            (c)   Tenant shall indemnify Landlord against all loss of Rent and
other payments that Landlord may incur by reason of termination of the Lease,
including, without limitation: (i) all Rent and other sums due and payable by
Tenant as of the date of termination; (ii) all Rent that would otherwise be
payable for the remainder of the Term in accordance with the terms of this
Lease; (iii) all of Landlord's then unamortized costs of special inducements
provided to Tenant (including without limitation rent concessions, tenant
construction allowances, rent waivers, above building standard leasehold
improvements, and the like); (iv) the costs of collecting amounts due from
Tenant under the Lease and the costs of recovering possession of the Premises
(including attorneys fees and litigation costs); (v) the costs of curing
Tenant's defaults existing at or prior to the date of termination; (vi) all
"Reletting Expenses" (as defined below); and (vii) all Landlord's other
reasonable expenditures arising from the termination. Tenant shall reimburse
Landlord for all such items, and the same shall be due and payable immediately
from time to time upon notice from Landlord that an expense has been incurred,
without regard to whether the expense was incurred before or after the
termination.

<PAGE>  25

            (d)   Following termination of this Lease, Landlord, at its
election, may demand to be indemnified for its loss of Rent (with respect to the
period following such termination) by a lump sum payment representing the then
present value of the amount of Rent that would have been paid in accordance with
this Lease for the remainder of the Term minus the then present value of the
aggregate fair market rent and additional charges payable for the Premises for
the remainder of the Term (if less than the Rent payable hereunder) estimated as
of the date of termination, and taking into account Landlord's reasonable
projections of vacancy and time required to re-lease the Premises. Landlord
shall be entitled to recover from Tenant, and Tenant shall pay to Landlord, on
demand, such amount as final damages for Tenant's default with respect to the
Rents payable for the remainder of the Term as described above. In the
computation of present value, the Federal Reserve discount rate (or equivalent)
shall be employed.

            (e)   For purposes of this Section 13.02, "Reletting Alterations"
shall mean all repairs, changes, improvements, alterations or additions made by
Landlord in or to the Premises to the extent deemed reasonably necessary by
Landlord to prepare the Premises for the re-leasing following an Event of
Default; and "Reletting Expenses" shall mean the reasonable expenses paid or
incurred by Landlord in connection with any re-leasing of the Premises following
an Event of Default, including, without limitation, marketing expenses,
brokerage commissions, attorneys' fees, the costs of Reletting Alterations,
tenant allowances and other economic concessions provided to the new tenant.

      13.03    Landlord's Right to Cure Defaults. If the Tenant shall default in
the observance or performance of any condition or covenant on Tenant's part to
be observed or performed under or by virtue of any of the provisions of this
Lease, and such default continues beyond any applicable notice and cure period
or Landlord reasonably determines that an emergency exists, the Landlord,
without being under any obligation to do so and without thereby waiving such
default, may remedy such default for the account and at the expense of the
Tenant. If the Landlord makes any expenditures or incurs any obligations for the
payment of money in connection therewith, including but not limited to
reasonable attorney's fees in instituting, prosecuting or defending any action
or proceeding, such sums paid or obligation incurred and costs, shall be paid
upon demand to the Landlord by the Tenant as Additional Rent pursuant to Section
4.04 hereof and if not so paid with interest from its due date until paid at the
lesser of eighteen (18%) percent per annum or the maximum legal rate that
Landlord may charge Tenant.

      13.04    Disposition of Tenant's Property. Any and all property belonging
to Tenant or to which Tenant is or may be entitled which may be removed from the
Premises by Landlord pursuant to the authority of this Lease or applicable law,
may be handled, removed or stored in a commercial warehouse or otherwise by
Landlord at Tenant's risk and expense and Landlord shall in no event be
responsible for the value, preservation or safekeeping thereof. Tenant shall pay
to Landlord, upon demand, any and all expenses incurred in such removal and all
storage charges for such property so long as the same shall be in Landlord's
possession or under Landlord's control.

      13.05    Reletting. In connection with any reletting of the Premises
following an Event of Default, Landlord shall be entitled to grant such rental
and economic concessions and other incentives as may be customary for similar
space in Fairfield County, Connecticut. Landlord shall not be required to accept
any tenant offered by Tenant or observe any instruction given by Tenant about
such reletting or do any act or exercise any care or diligence with respect to
such reletting or to the mitigation of damages.

 

<PAGE>  26

      13.06    No Accord and Satisfaction. Landlord may collect and receive any
rent due from Tenant, and the payment thereof shall not constitute a waiver of
or affect any notice or demand given, suit instituted or judgment obtained by
Landlord, or be held to waive, affect, change, modify or alter the rights or
remedies that Landlord has against Tenant in equity, at law, or by virtue of
this Lease. No receipt or

acceptance by Landlord from Tenant of less than the monthly rent herein
stipulated shall be deemed to be other than a partial payment on account for any
due and unpaid stipulated rent; no endorsement or statement on any check or any
letter or other writing accompanying any check or payment of rent to Landlord
shall be deemed an accord and satisfaction, and Landlord may accept and
negotiate such check or payment without prejudice to Landlord's rights to (i)
recover the remaining balance of such unpaid rent, or (ii) pursue any other
remedy provided in this Lease.

      13.07    Claims in Bankruptcy. Nothing herein shall limit or prejudice the
right of Landlord to prove and obtain in proceeding for bankruptcy, insolvency,
arrangement or reorganization by reason of the termination of this Lease, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount is greater, equal to or less than the amount
of the loss or damage that Landlord has suffered. Without limiting any of the
provisions of this Article 13, if pursuant to the Bankruptcy Code, as the same
may be amended, Tenant is permitted to assign this Lease in disregard of the
restrictions contained in Article 12, Tenant agrees that adequate assurance of
future performance by the assignee permitted under the Bankruptcy Code shall
mean the deposit of cash security with Landlord in any amount equal to all Rent
payable under this Lease for the calendar year preceding the year in which such
assignment is intended to become effective, which deposit shall be held by
Landlord, without interest, for the balance of the term as security for the full
and faithful performance of all of the obligations under this Lease on the part
of Tenant yet to be performed. If Tenant receives or is to receive any valuable
consideration for such an assignment of this Lease, such consideration, after
deducting therefrom (a) the brokerage commissions, if any, and other expenses
reasonably designated by the assignee as paid for the purchase of Tenant's
property in the Premises, shall be and become the sole exclusive property of
Landlord and shall be paid over to Landlord directly by such assignee. In
addition, adequate assurance shall mean that any such assignee of this Lease
shall have a net worth indicating said assignee's reasonable ability to pay the
Rent, and abide by the terms of this Lease for the remaining portion thereof
applying commercially reasonable standards.

      13.08    Arbitration. Any dispute arising out of or relating to Article 5
of this Lease (with respect to the issues expressly stated therein) shall be
submitted to and determined in binding arbitration under the Commercial
Arbitration Rules of the American Arbitration Association. The arbitration shall
be conducted before and by a single arbitrator selected by the parties. If the
parties have not selected an arbitrator within 30 days of written demand for
arbitration, the arbitrator shall be selected by the American Arbitration
Association pursuant to the then current rules of that Association on
application by either party. The arbitrator shall have authority to fashion such
just, equitable and legal relief as he, in his sole discretion, may determine.
The parties agree that the arbitration hearing shall be held within thirty (30)
business days following notification to the parties of the appointment of such
arbitrator, and that the arbitration proceedings shall be concluded within
thirty (30) business days following the first scheduled arbitration hearing.
Each party shall bear all its own expenses of arbitration and shall bear equally
the costs and expenses of the arbitrator. All arbitration proceedings shall be
conducted in the City of Stamford, State of Connecticut. Landlord and Tenant
further agree that they will faithfully observe this agreement and rules, and
that they will abide by and perform any award rendered by the arbitrator and
that a judgment of the court having jurisdiction may be entered upon the award.
The duty to arbitrate shall survive the cancellation or termination of this
Lease.

      13.09    Waivers. To the extent permitted by applicable law, Landlord and
Tenant hereby waive trial by jury in any action, proceeding or counterclaim
brought by either against the other on any matter whatsoever arising out of or
in any way connection with this Lease, the relationship of Landlord and Tenant,
or Tenant's use or occupancy of the Demised Premises, or any emergency or other
statutory remedy with respect thereto.

<PAGE>  27

ARTICLE 14.  NONDISTURBANCE AND RIGHTS OF MORTGAGE HOLDERS

      14.01    Subordination.

            (a)   This Lease and all of Tenant's rights hereunder are, and shall
be, subject and subordinate at all times to any mortgages (each, a "Mortgage")
which may now exist or hereafter affect the Property, or any portion thereof, in
any amount, and to all renewals, modifications, consolidations, replacements,
and extensions of such Mortgages. This Section shall be self-operative and no
further subordination shall be required. In confirmation of such subordination,
Tenant shall promptly execute, acknowledge and deliver any instrument that
Landlord or the holder of any Mortgage or its assigns or successors in interest
(each such holder, a "Mortgagee") may reasonably request to evidence such
subordination. Landlord agrees to request its current Mortgagee to deliver to
Tenant a recordable subordination, non-disturbance and attornment agreement for
Tenant's benefit, which agreement shall be such Mortgagee's standard form
agreement. Landlord's inability to obtain such non-disturbance agreement shall
not affect Tenant's subordination agreement herein. Tenant's agreement to
subordinate this Lease and its rights hereunder as to any future Mortgages is
subject to the condition that Landlord delivers to Tenant a recordable agreement
on the standard form then utilized by the holder of any such Mortgage by which
such Mortgagee shall agree (i) to recognize Tenant's rights under this Lease,
(ii) not to disturb Tenant's possession and occupancy of the Premises, and (iii)
not to join Tenant in any such action as a party defendant, so long as Tenant is
not in default in the performance or observance of any of the terms, covenants
or conditions contained in the Lease.

            (b)   In the event that any such first Mortgage is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall, at the
option of the Mortgagee or the grantee or purchaser in foreclosure,
notwithstanding any subordination of any such lien to this Lease, attorn to and
become the Tenant of the successor in interest to Landlord at the option of such
successor in interest. Tenant covenants and agrees to execute and deliver,
within ten (10) days following delivery of request by Landlord, Mortgagee, or by
Landlord's successor in interest and in the form requested by Landlord,
Mortgagee, or by Landlord's successor in interest, any additional documents
evidencing the priority or subordination of this Lease with respect to the lien
of any such first Mortgage, which additional documents shall be satisfactory to
Landlord, Mortgagee, and Landlord's successors in interest.

      14.02    Limitation of Mortgagees' Liability. Notwithstanding any other
provision of this Lease to the contrary, no holder of any such Mortgage shall be
obligated to perform or liable in damages for failure to perform any of
Landlord's obligations under this Lease unless and until such holder shall
foreclose such mortgage or otherwise acquire title to the Property, and then
shall only be liable for Landlord's obligations arising or accruing after such
foreclosure or acquisition of title. No such holder shall ever be obligated to
perform or liable in damages for any of Landlord's obligations arising or
accruing before such foreclosure or acquisition of title. Such holder's
obligations and liabilities shall in any event be subject to, and holder shall
have the benefit of, Section 16.15 hereof. Tenant shall never pay the Base Rent,
Additional Rent or any other charge more than ten (10) days prior to the due
date thereof, and any payments made by Tenant in violation of this provision
shall be a nullity as to such holder, and Tenant shall remain liable to such
holder therefor. Tenant agrees on request of Landlord to execute and deliver
from time to time any agreement which may be necessary to implement the
provisions of this Section 14.02.

      14.03    Estoppel Certificates. Tenant shall at any time, and from time to
time, upon not less than five (5) days prior written notice from Landlord
execute, acknowledge and deliver to Landlord, to any prospective purchaser, or
Mortgagee, a written certificate of Tenant in such form as may be required by
Landlord or such other person with respect to such factual matters concerning
this Lease as may be

<PAGE>  28

required by such persons requesting the same. It is intended that any such
certificate of Tenant delivered pursuant to this Section 14.03 may be relied
upon by Landlord and any prospective purchaser or the Mortgagee of any part of
the Building.

      14.04    Quiet Enjoyment. Upon Tenant paying the Annual Base Rent and
Additional Rent and performing all of Tenant's obligations under this Lease,
Tenant may peacefully and quietly enjoy the Premises during the Term as against
all persons or entities lawfully claiming by or through Landlord; subject,
however, to the provisions of this Lease and to the rights of Landlord's
Mortgagee.

ARTICLE 15.  NOTICES

      15.01    Manner of Notice.

            (a)   All notices, demands and other communications ("notices")
permitted or required to be given under this Lease shall be in writing and sent
by personal service, telecopy transmission (if a copy thereof is also sent on
the same day by a nationally recognized overnight courier service), certified
mail (postage prepaid) return receipt requested or by a nationally recognized
overnight courier service to the following addresses or to such other address as
either Landlord or Tenant may designate as its new address for such purpose by
notice given to the other in accordance with the provisions of this Section
16.01:

 

If to Tenant:

Merrimack Services Corporation
730 Milford Road
Merrimack, NH 03054

 

With a copy to:

Legal Counsel
PC Connection, Inc.
730 Milford Road
Merrimack, NH 03054

 

If to Landlord:

Fairhaven Investors Limited Partnership
c/o Berwind Property Group, Inc.
770 Township Line Road, Suite 150
Yardley, PA 19067

 

With copies to:

Davis Management Corp.
200 Connecticut Avenue
Norwalk, CT 06854
Attention : David P. Fiore

            (b)   Notices shall be deemed to have been given (i) when hand
delivered (provided that delivery shall be evidenced by a receipt executed by or
on behalf of the addressee if delivered by personal service) if personal service
is used, (ii) on the date of transmission if sent before 4:00 p.m. (Hartford
time) on a business day when telecopy transmission is used, (iii) the sooner of
the date of receipt or the date that is three (3) days after the date of mailing
thereof if sent by postage pre-paid registered or certified mail, return receipt
requested, and (iv) one (1) day after being sent by Federal Express or other
reputable overnight courier service (with delivery evidenced by written receipt)
if overnight courier service is used.

<PAGE>  29

ARTICLE 16.  MISCELLANEOUS

      16.01    Brokers. Landlord and Tenant warrant to each other that they have
had no dealings with any broker, agent or finder in connection with this Lease
except Goodfellow Ashmore and CB Richard Ellis (the "Brokers"). Landlord agrees
to pay the commissions due to such brokerage companies pursuant to separate
agreements. Both parties hereto agree to protect, indemnify and hold harmless
the other from and against any and all expenses with respect to any
compensation, commissions and charges claimed by any other broker, agent or
finder not identified above with respect to this Lease or the negotiation
thereof that is made by reason of any action or agreement by such party.

      16.02    Building Name. The Building and the Property may be known by such
name as Landlord, in its sole discretion, may elect, and Landlord shall have the
right from time to time to change such designation or name without Tenant's
consent upon prior written notice to Tenant.

      16.03    Authority. If Tenant signs as a corporation, limited liability
company, or a partnership, or other business entity each person executing this
Lease on behalf of Tenant hereby covenants and warrants that Tenant is a duly
authorized and existing entity, that Tenant is duly qualified to do business in
Connecticut, that Tenant has full right and authority to enter into this Lease,
and that each person signing on behalf of Tenant is duly authorized to do so and
that no other signatures are necessary. Upon Landlord's request, Tenant shall
provide Landlord with evidence reasonably satisfactory to Landlord confirming
the foregoing covenants and warranties.

      16.04    Interpretation. The words "Landlord" and "Tenant" as used herein
shall include the plural as well as the singular. The words used in neuter
gender include the masculine and feminine. If there is more than one Tenant, the
obligations under this Lease imposed on Tenant shall be joint and several. The
captions preceding the articles of this Lease have been inserted solely as a
matter of convenience and such captions in no way define or limit the scope or
intent of any provision of this Lease. This Lease may be executed in several
counterparts and by each party on a separate counterpart, each of which, when so
executed and delivered, shall be an original and all of which together shall
constitute one instrument.

      16.05    Modifications. Neither this Lease nor any term or provision
hereof may be changed, waived, discharged or terminated orally, and no breach
thereof shall be waived, altered or modified, except by a written instrument
signed by the party against which the enforcement of the change, waiver,
discharge or termination is sought. Any right to change, waive, discharge, alter
or modify, or terminate this Lease shall be subject to the prior express written
consent of Landlord's Mortgagee.

      16.06    Severability. If any provision of this Lease or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and enforceable to the full extent permitted by law.

<PAGE>  30

      16.07    Entire Agreement. This Lease, including the Exhibits hereto,
which are made part of this Lease, contain the entire agreement of the parties
and all prior negotiations and agreements are merged herein. Neither Landlord
nor Landlord's agents have made any representations or warranties with respect
to the Premises, the Building or this Lease except as expressly set forth
herein, and no rights, easements or licenses are or shall be acquired by Tenant
by implication or otherwise unless expressly set forth herein.

      16.08    No Merger. There shall be no merger of this Lease or of the
leasehold estate hereby created with the fee estate in the Premises or any part
thereof by reason of the fact that the same person may acquire or hold, directly
or indirectly, this Lease or the leasehold estate hereby created or any interest
in this Lease or in such leasehold estate as well as the fee estate in the
leasehold Premises or any interest in such fee estate.

      16.09    Easements. Landlord reserves the right, from time to time, to
grant easements and rights, make dedications, agree to restrictions and record
maps affecting the Property as Landlord may deem necessary or desirable, so long
as such easements, rights, dedications, restrictions, and maps do not
unreasonably interfere with the use of the Premises by Tenant; and this Lease
shall be subordinate to such instruments.

      16.10    Bind and Inure. The terms, provisions, covenants and conditions
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant, and, except as otherwise provided herein, their respective heirs, legal
representatives, successors and assigns. If two or more individuals,
corporations, partnerships or other business associations (or any combination of
two or more thereof) shall sign this Lease as Tenant, the liability of each such
individual, corporation, partnership or other business association to pay Rent
and perform all other obligations hereunder shall be deemed to be joint and
several. All agreements, covenants and indemnifications contained herein or made
in writing pursuant to the terms of this Lease by or on behalf of Tenant shall
be deemed material and shall survive expiration or sooner termination of this
Lease.

      16.11    Remedies Cumulative; No Waiver. No remedy or election hereunder
shall be deemed exclusive, but shall wherever possible, be cumulative with all
other remedies at law or in equity. No waiver of any provision hereof shall be
deemed a waiver of any other provision hereof or of any subsequent breach of the
same or any other provision. No waiver of any breach shall affect or alter this
Lease, but each and every term, covenant and condition of this Lease shall
continue in full force and effect with respect to any other then existing or
subsequent breach thereof. No reference to any specific right or remedy shall
preclude the exercise of any other right or remedy permitted hereunder or that
may be available at law or in equity. No failure by Landlord to insist upon the
strict performance of any agreement, term, covenant or condition hereof, or to
exercise any right or remedy consequent upon a breach thereof, and no acceptance
of full or partial rent during the continuance of any such breach, shall
constitute a waiver of any such breach, agreement, term, covenant or condition.

      16.12    Tenant's Financial Statements. Tenant shall furnish Landlord
annually, within ninety (90) days after the end of each fiscal year of Tenant,
copies of the balance sheets of Tenant, as at the close of such fiscal year, and
statements of income and retained earnings of Tenant for such year, prepared in
accordance with generally accepted accounting principles and audited by Tenant's
independent certified public accountants. Tenant also agrees to furnish to
Landlord within ten (10) days following Landlord's written request therefor,
copies of such financial statements identified above as are then available and
financial statements for the then current fiscal year prepared in accordance
with generally accepted accounting principles on an unaudited basis certified as
true and correct by such company's chief financial officer. Notwithstanding the
foregoing, during any period that Tenant is a subsidiary of PC

<PAGE>  31

Connection, Inc. and PC Connection, Inc. is a publicly traded U.S. company and
is the Guarantor hereunder with financial information which is publicly
available through the U.S. Securities and Exchange Commission, Tenant shall not
be required to provide any such financial statements.

      16.13    Attorney's Fees. If on account of any default by Tenant in
Tenant's obligations under the terms of this Lease, it becomes necessary or
appropriate for Landlord to employ attorneys or other persons to enforce any of
Landlord's rights or remedies hereunder, Tenant shall pay upon demand as
Additional Rent hereunder all reasonable fees of such attorneys and other
persons and all other costs of any kind so incurred.

      16.14    Landlord Approvals. Whenever Tenant is required to obtain
Landlord's consent hereunder, Tenant agrees to reimburse Landlord all
out-of-pocket expenses incurred by Landlord, including reasonable attorney's
fees in order to review documentation or otherwise determine whether to give its
consent. Tenant shall pay Landlord's invoice for any such amounts within ten
(10) days following Landlord's delivery of its invoice therefor. Any provision
of this Lease which requires the Tenant to obtain Landlord's consent to any
proposed action by Tenant shall not be the basis for an award of damages or give
rise to a right of setoff on Tenant's behalf, but may be the basis for a
declaratory judgment or injunction with respect to the matter in question.

      16.15    Landlord's Liability. Tenant shall look only to Landlord's estate
in the Property (or the proceeds thereof) for the satisfaction of Tenant's
remedies with respect to any liability, default or obligation of Landlord under
this Lease or otherwise regarding Tenant's leasing, use and occupancy of the
Premises pursuant hereto, including without limitation for the collection of any
monetary obligation, judgment or other judicial process requiring the payment of
money by Landlord. Neither Landlord nor any of its members, stockholders,
officers, directors, partners, trustees, beneficiaries or employees shall be
personally liable hereunder, nor shall any of its or their property, other than
the Property, be subject to levy, execution or other enforcement procedure for
the satisfaction of Tenant's said remedies. Landlord shall not under any
circumstances be liable for any special, indirect or consequential damages of
Tenant, including lost profits or revenues. No owner of the Property shall be
liable under this Lease except for breaches of Landlord's obligations occurring
while such party owns the Property.

      16.16    Time of Essence. TIME IS OF THE ESSENCE with respect to the due
performance of the terms, covenants and conditions herein contained; provided,
however, that no delay or failure to enforce any of the provisions herein
contained and no conduct or statement shall waive or affect any of Landlord's
rights hereunder.

      16.17    Submission. Submission of this instrument for examination does
not constitute a reservation of or option for lease of the Premises, and it is
not effective as a lease or otherwise until this Lease has been executed by both
Landlord and Tenant and a fully executed copy has been delivered to each.

      16.18    Governing Law. This Lease and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with the laws of
the State of Connecticut.

<page>  32

ARTICLE 17.  EXTENSION RIGHT

      17.01    Right to Extend. Landlord grants Tenant the option to extend this
Lease with respect to the entire Premises for two (2) additional periods of two
(2) Lease Years (each, an "Extension Period") subject to each and all of the
following terms and conditions (each, an "Extension Option"):

            (a)   No Assignment or Sublease. The Extension Options may not be
exercised by, or assigned or otherwise transferred to any person or entity
voluntarily or involuntarily, except the Tenant named in this Lease. The parties
hereto agree that if Tenant assigns any of its interest in this Lease or
subleases the Premises (or any portion thereof) to any person pursuant to
Section 12.01(b), the Extension Options shall terminate immediately without the
need for any act or notice by either party to be effective.

            (b)   Manner of Notice. Tenant shall have delivered to Landlord
written notice (the "Extension Notice") of the exercise of the Extension Option
not later than 180 days prior to the expiration of the current term of this
Lease (with respect to the first Extension Option), and not later than 180 days
prior to the expiration date of the first Extension Option (with respect to the
second Extension Option), time being of the essence. If an Extension Notice is
not so delivered, Tenant's Extension Option shall automatically expire.

            (c)   Effect of Default. Tenant's right to exercise each Extension
Option shall be suspended at the election of Landlord during any period in which
an Event of Default has occurred and is continuing, but the period of time
within which the Extension Option may be exercised shall not be extended.
Notwithstanding Tenant's due and timely exercise of any Extension Option, if,
after such exercise and prior to the effective date of the Extension Option an
Event of Default occurs under this Lease that is not cured within the applicable
grace period, if any, Landlord shall have the right to cancel Tenant's exercise
of the Extension Option by delivery of written notice to Tenant.

            (d)   New Rent. The Annual Base Rent for each Extension Period shall
be equal to the greater of: (i) the Annual Base Rent payable during the final
Lease Year of the original Term (with respect to the first Extension Period) and
the Annual Base Rent payable during the final Lease Year of the first Extension
Period (with respect to the second Extension Period), or (ii) the then
prevailing fair market rental rate (such prevailing fair market rental rate, the
"Market Rent") for Tenant's space; during the Extension Period the Additional
Rent shall continue to be payable in the amount and manner as provided in the
Lease with the same Base Taxes and Base Expense Year as established in Section
5.01 (except as set forth in the next sentence) and all of the terms, conditions
and covenants of this Lease shall apply. If the Annual Base Rent for the
Extension Period is determined under (ii) above because the Market Rent is
greater than the Annual Base Rent applicable under (i), then Base Taxes and Base
Expenses shall be the actual amount of Taxes and Operating Expenses for the last
calendar year ending prior to the first Extension Period or second Extension
Period, as applicable, and Market Rent shall be determined taking the same into
account.

            (e)   Financial Condition. At the time Tenant exercises an Extension
Option and at the beginning of the related Extension Period, Tenant and
Guarantor shall each have a financial net worth as determined in accordance with
generally accepted accounting principles (based upon current, detailed audited
financial statements provided to Landlord) equal to or greater than their
respective net worths on the date hereof. Guarantor shall extend its guaranty by
the execution and delivery of documents in form and substance acceptable to
Landlord. In addition, Landlord may require the delivery of an additional
security deposit in connection with such extension of the Term. Neither Tenant
nor Guarantor shall be obligated to provide any such financial statements during
any period that Tenant is a subsidiary of PC Connection, Inc. and PC Connection,
Inc. is a publicly traded U.S. company and is the Guarantor

<PAGE>  33

hereunder with financial information which is publicly available through the
U.S. Securities and Exchange Commission.

      17.02    Market Rent Notice. If Tenant properly exercises its Extension
Option, Landlord shall provide Tenant with written notice (the "Market Rent
Notice") of the rate of the Market Rent (as determined by Landlord for a two (2)
year term) and the Annual Base Rent for the Extension Period at least 90 days
prior to the Expiration Date. Tenant shall respond in writing to Landlord within
twenty (20) days following Landlord's delivery of its Market Rent Notice (the
"Tenant Response Period") stating whether Tenant agrees or disagrees with the
Annual Base Rent determined by Landlord. If the parties agree on the Annual Base
Rent for the Extension Period during the Tenant Response Period, they shall
execute an amendment to this Lease within ten (10) days stating the Extension
Period, the Annual Base Rent and monthly rental and any related terms and
conditions. Otherwise, the Market Rent shall be determined in accordance with
Section 17.03.

      17.03    Dispute. If the parties are unable to agree on the Annual Base
Rent for the Extension Period within the Tenant Response Period, the Market Rent
shall be determined by appraisal as set forth below in order to establish the
Annual Base Rent for the Extension Period and Landlord and Tenant shall be bound
by the results of the appraisal. Notwithstanding the submission of the issue of
Market Rent to appraisal, if such Annual Base Rent has not been established
pursuant to Section 17.04 prior to the commencement of the subject Extension
Period, Annual Base Rent for the next ensuing Lease Year of the Term shall be
paid at the Annual Base Rent established by Landlord in its Market Rent Notice
until the appraisal is completed. If, upon completion of the appraisal, it is
determined that Market Rent is less or more than that set by Landlord, then an
adjustment based upon such lower or greater rent shall be made based on the
number of months therefor paid by Tenant but in no event shall rent be lower
than that paid for the final Lease Year of the initial Term. In no event shall
the extension of the Term be affected by the determination of the Annual Base
Rent, such exercise of the Extension Option being fixed at the time at which
Tenant delivers the Extension Notice.

      17.04    Appraisal. When the terms of this Lease provide that Market Rent
shall be determined by appraisal, the following appraisal procedures shall
apply:

            (a)   Within five (5) business days following the end of the Tenant
Response Period, each of Tenant and Landlord shall choose a real estate
appraiser who is a member of the American Institute of Appraisers and has at
least five (5) years' full time commercial appraisal experience in Fairfield
County and shall notify the other party in writing of its selection. If a party
does not appoint an appraiser within such five (5) day period, the single
appraiser appointed shall be the sole appraiser and shall establish the Market
Rent for the Extension Period;

            (b)   If the two (2) appraisers are appointed by the parties as
stated above, they shall meet within five (5) business days following their
appointment in accordance with "(a)" above, and the appraisers selected shall
select a third appraiser meeting the qualifications as set forth in "(a)" above;
if the two (2) appraisers fail to select the third appraiser within such time
period, either of the parties to this Lease by giving ten (10) days' notice to
the other party can apply to the then president of the county real estate board
of Fairfield County, or to the presiding judge of the Superior Court of that
county, for the selection of a third appraiser who meets the qualifications
stated in "(a)" above. Each of the parties shall bear one half (1/2) of the cost
of appointing the third appraiser and of paying the third appraiser's fee. The
third appraiser, however selected, shall be a person who has not previously
acted in any capacity for either party;

<PAGE>  34

            (c)   Within fifteen (15) business days after their appointment, the
appraisers shall determine the Market Rent for the Premises for the Extension
Period, and shall notify Tenant and Landlord of such determination within three
(3) days thereafter, which determination shall be final and binding upon Tenant
and Landlord. If the appraisers are unable to agree upon the Market Rent, the
Market Rent will be deemed to be the average of the Market Rents proposed by the
appraisers, except that (i) if the lowest proposed fair market rent is less than
90% of the second to lowest proposed Market Rent, the lowest proposed Market
Rent will automatically be deemed to be 90% of the second to lowest proposed
Market Rent and (ii) if the highest proposed Market Rent is greater than 110% of
the second to highest proposed Market Rent, the highest proposed Market Rent
will automatically be deemed to be 110% of the second to highest proposed Market
Rent;

            (d)   Landlord and Tenant shall each pay one-half (1/2) of the
expense of the appraisers' fees.

            For the purpose of determining Market Rent, the parties shall use as
a guideline the average rental rates for comparable space in the Building over
the previous 3-month period, or if no comparable lease transactions have taken
place during the past 3 months, then the guideline shall be the then market rent
for similar available space in buildings of similar age and class in the same
geographic area, the Fairfield County market.

      17.05    Amendment. Within ten (10) days following the establishment of
the Market Rent and the resulting Annual Base Rent with respect to the subject
Extension Period pursuant to the appraisal procedure set forth above, Landlord
and Tenant shall execute an amendment to this Lease confirming the Annual Base
Rent payable with respect to such Extension Period. Each such amendment shall
set forth the Extension Period, the applicable Annual Base Rent and the monthly
rental and any related terms and conditions.

<PAGE>  35

      IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day
and year first above written.

WITNESSED BY:

 

LANDLORD:

/S/ FRANK HERZOG                     


Signature of Witness
Print Name:   Frank Herzog  

FAIRHAVEN INVESTORS LIMITED
  PARTNERSHIP
By: Bergen of Connecticut, Inc.

/S/ VILMA GAETA                       


Signature of Witness
Print Name:    Vilma Gaeta  

By: /S/ ALBERT J. CORR                 
Name: Albert J. Corr
Title: Vice President

WITNESSED BY:

 

TENANT:

/S/ STEPHEN C. BALDRIDGE           


Signature of Witness
Print Name:   Stephen C. Baldridge  

GOVCONNECTION CORPORATION

/S/ ROBERT B. PRATT                    


Signature of Witness
Print Name:   Robert B. Pratt  

By: /S/ GARY SORKIN                   
Name: Gary Sorkin
Title: President

<PAGE>  36

STATE OF Pennsylvania

COUNTY OF Philadelphia

)
)
)


ss. _________________

      On this the __7th__ day of May, 2003, before me, the undersigned officer,
personally appeared _Albert J. Corr________, known to me (or satisfactorily
proven) to be the person whose name is subscribed to the within instrument, and
acknowledged himself/herself to be the __Vice President______ of BERGEN OF
CONNECTICUT, INC., a corporation, and that he/she, as such officer, being
authorized so to do, executed the foregoing instrument as the free act and deed
of the corporation as the General Partner of FAIRHAVEN INVESTORS LIMITED
PARTNERSHIP for the purposes contained therein by signing the name of the
corporation by himself/herself as such officer.

      In witness whereof, I hereunto set my hand.

[Affix Notarial Seal]

_/S/ DIANE C. THOMAS                     


Notary Public
My Commission Expires: April 30, 2005    

STATE OF NEW HAMPSHIRE

COUNTY OF HILLSBOROUGH

)
)
)


ss. Merrimack, April 30, 2003

      On this the 30th day of April, 2003, before me, the undersigned officer,
personally appeared Gary Sorkin, who acknowledged himself to be the President of
GOVCONNECTION CORPORATION, a MD corporation, and that he, as such President,
being authorized so to do, executed the foregoing instrument as his free act and
deed and the free act and deed of the corporation for the purposes contained
therein by signing the name of the corporation by himself as such officer.

      IN WITNESS WHEREOF, I hereunto set my hand.



[Affix Notarial Seal]

_/S/ DOLORES R. COLLINS                 


Notary Public
My Commission Expires: 1/20/04



<PAGE>  37



EXHIBIT A

Plan of Premises

<PAGE>

EXHIBIT B

Legal Description

2150 Post Road, Fairfield, Connecticut

      All that certain parcel of land with the improvements thereon as shown on
a map entitled "Map of Property for Mill River Associates Limited Partnership,
Fairfield, Conn., dated September 27, 1986 and revised June 1, 1988 and October
14, 1988 Scale: 1" = 20'", prepared by The Huntington Company, Engineering and
Surveyors, Fairfield, Conn. Said parcel being bounded and described as follows:

      From a point of beginning in the northerly street line of the Post Road
where the boundary separating land now or formerly of The Electric Storage
Battery Co. from land herein described intersects the northerly CHD street line
of the Post Road, which point of beginning is located 3.41 feet S 85O 00' 00" E
of a CHD monument in the northerly street line of the Post Road.

      Thence from said point of beginning N 6O 04' 40" E, 219.56 feet along land
now or formerly of The Electric Storage Battery Co.;

      Thence S 78O 16' 20" E, 188.89 feet along the Metro-North Commuter
Railroad;

      Thence S 5O 50' 50" W, 197.41 feet along land now or formerly of Saul
Pollack; and

      Thence N 85O 00' 00" W, 188.81 feet along the northerly CHD street line of
the Post Road to the point of beginning.

<PAGE>

EXHIBIT C-1

Tenant's Space Plan

<PAGE>

EXHIBIT C-2

Landlord's Work Standards

<PAGE>

EXHIBIT D

CLEANING SPECIFICATIONS

2150 Post Road, Fairfield, Connecticut

TENANT AREAS

A.   DAILY ON BUSINESS DAYS

 

1.

Empty all waste receptacles and remove waste material from the premises: change
waste basket liners as necessary.

 

2.

Sweep all uncarpeted areas.

 

3.

Vacuum carpeting and rugs in all traffic and main areas.

 

4.

Spot clean glass on tenant entrance doors.

 

5.

Wipe all counter tops, sinks, and table tops.

 

6.

Upon completion of cleaning all lights will be turned off, doors locked, and
alarms engaged if applicable, leaving the premises in an orderly condition.

B.   WEEKLY

 

1.

Mop all uncarpeted areas.

 

2.

Hand dust and wipe clean horizontal surfaces, including furniture, window sills,
door ledges, chair rails and counter tops, within normal reach and free of
personal belongings, paperwork, etc.

 

3.

Wash all glass at tenant entrance doors and sidelights.

C.   QUARTERLY

 

1.

Render high dusting not reached in nightly cleaning to include:

   

a.

dusting of all pictures, frames, and charts

   

b.

dusting of all ventilating and air conditioning louvers and grills

   

c.

dusting of all Venetian blinds, hangings

 

2.

Spot clean carpets, rugs and V.C.T.

 

3.

Spot clean smears and smudges on walls, doors, frames, kick and push plates,
handles and light switches.

D.   YEARLY

 

1.

Window washing of both sides of exterior glass.

LAVATORIES

A.   DAILY ON BUSINESS DAYS

 

1.

Sweep wash and rinse all floors thoroughly, using a disinfectant.

 

2.

Wash all basins, bowls, urinals, and shower stalls.

 

3.

Empty and clean paper towel and sanitary disposal receptacles. Replace liners
back into receptacles. All liners to be provided by landlord.

 

4.

Refill tissue holders, soap dispensers, towel dispensers and sanitary
dispensers. Materials are to be furnished by the landlord.

 

5.

A non-acidic sanitizing solution will be used in all lavatory cleaning.

 

6.

Wash and polish all mirrors, powder shelves, brightwork, flushometers, piping
and toilet seat hinges, etc.

 

7.

Wash both sides of all toilet seats.

 

8.

Remove waste paper and refuse to designated areas on the premises.

B.   WEEKLY

 

1.

Wash all partitions and walls.

<PAGE>

 

2.

Clean all air vents.

 

3.

Wipe down all high light fixtures.

 

4.

Check and refill, if necessary, all automatic deodorizing equipment.

C.   QUARTERLY

 

1.

Machine scrub floors.

ELEVATORS

A.   DAILY ON BUSINESS DAYS

 

1.

Clean interior walls, doors, and bright work, including ceiling.

 

2.

Vacuum floors.

 

3.

Clean door sills or tracks.

 

4.

Clean exterior elevator doors, and frames.

LOBBIES AND COMMON AREAS

A.   DAILY ON BUSINESS DAYS

 

1.

Empty all waste baskets and change liners, empty exterior cigarette urns and ash
trays.
Remove waste material from premises.

 

2.

Vacuum rugs, mats and carpeted areas.

 

3.

Inspect carpet for spots and stains, removing where possible.

 

4.

Spot clean all interior glass in partitions and doors.

 

5.

Clean and sanitize drinking fountains.

 

6.

Damp mop lobby floor.

 

7.

Clean entrance glass doors on lobby floor both sides.

 

8.

Hand dust and wipe clean with treated cloths all furniture, window sills,
railings, tenant directories and planters.

 

9.

Spot clean by damp wiping fingerprints, smears, smudges on walls, doors and
frames.

 

10.

Clean any and all metal work surrounding building entrance doors.

B.   WEEKLY

 

1.

Dust all artwork.

 

2.

Dust air vents.

C.   MONTHLY

 

1.

Dust above hand height all surfaces, including light fixtures within reach of a
step ladder.

 

2.

Dust all air grills and/or heating units.

 

3.

Dust fire extinguishers and hose cabinets.

D.   QUARTERLY

 

1.

Strip and wax all resilient floors.

 

2.

Shampoo all common area carpeting.

 

3.

Machine scrub granite lobby floor.

MISCELLANEOUS

A.   DAILY

 

1.

Report all maintenance deficiencies to building management i.e., inoperable
light fixture, plumbing problems, roof leaks, etc.

B.   WEEKLY

 

1.

Sweep, mop, or vacuum secondary stairs.

 

2.

Check supplies and order as necessary.

<PAGE>

C.   MONTHLY

 

1.

Inspect and clean all utility closets.

 

2.

Shampoo elevator carpets, more frequently if necessary.

Should a tenant desire the cleaning contractor to do other than those duties
specified herein, i.e. leave lights on, leave doors open, leave alarms off,
don't vacuum, etc., the tenant must request this from building management who
will instruct cleaning contractor on the following business day. Cleaning
Specifications assumes typical 1st class office space layout and an occupancy
load no greater than 1 person per 250 usable square feet. Higher density areas
are subject to additional charge. Areas within tenant demised premises such as
pantries, cafeterias, locker/fitness rooms, and computer/IT rooms, are
considered specialty areas and are subject to additional charges.

END SPECIFICATIONS

<PAGE>

EXHIBIT E

RULES AND REGULATIONS


2150 Post Road, Fairfield, Connecticut

      1.    Wiring and Cabling. Landlord will direct Tenant as to where and how
telephone, video, telecommunications, internet and data wiring and cabling are
to be placed in the Building and Premises. No boring or cutting for wires will
be allowed without the consent of Landlord.

      2.    Moving Restrictions. All freight, furniture, trade fixtures and
personal property must be received and delivered through entrances to the
Building designated for such purpose unless otherwise authorized by the
Landlord, and only during such hours and in such elevators as Landlord may
reasonably determine from time to time. Nothing shall be taken or moved in
through the windows, nor shall anything be left outside the building on the
window sills of the Premises.

      3.    Deliveries. In the moving, delivery of receipt of safes, freight,
furniture, packages, boxes, crates, paper, office material, or any other matter
or thing, Tenant shall use and shall cause its employees and contractors and any
others making deliveries to the Premises to use hand trucks equipped with rubber
tires, side guards and such other safeguards as Landlord shall reasonably
require. No hand trucks shall be used in passenger elevators, and no such
passenger elevators shall be used for moving, delivery or receipt of the
aforementioned articles.

      4.    Building Security. All persons entering and/or leaving the Building
during hours other than business hours may be required to sign a register.
Landlord will notify each tenant if Landlord elects to institute a pass system
outside of regular business hours. Landlord reserves the right to exclude or
expel from the Building any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of the Rules and Regulations of the
Building.

      5.    Right to Inspect. The Landlord, its agents and employees shall have
access at reasonable times to perform their duties in the maintenance and
operation of the Premises. Landlord reserves the right to inspect all objects
and matter to be brought into the Building and to exclude from the Building all
objects and matter which violate any of these Rules and Regulations or the
Lease. Landlord may require any person leaving the Building with any package or
other object or matter to submit a pass, listing such package or object or
matter, from the tenant from whose premises the package or object or matter is
being removed, but the establishment and enforcement of such requirement shall
not impose any responsibility on Landlord for the protection of any tenant
against the removal of property from the premises of such tenant. Landlord shall
in no way be liable to Tenant for damages or loss arising from the admission,
exclusion or ejection of any person to or from the Premises or the Building
under the provisions of this Rule or the following Rule.

      6.    Parking Vehicles. Tenant shall comply with such rules and
regulations governing parking as may be promulgated from time to time by
Landlord, including, without limitation, rules and regulations requiring the
parking of vehicles in designated spaces or areas or regarding the exclusion of
other spaces or areas. Tenant will not store vehicles for extended periods of
time in the parking garage.

      7.    Use of Common Areas. Tenant's use of the Common Areas shall be
limited to access and parking purposes and under no circumstances shall Tenant
be permitted to store any goods or equipment,

<PAGE>

conduct any operations or construct or place any improvements, barriers or
obstructions in the Common Areas, or otherwise adversely affect the appearance
thereof. Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, lobbies and stairways of the Building, and Tenant shall
not use any of the same for any purpose other than for ingress to and egress
from his respective Premises. No Tenant shall store any property outside the
Premises.

      8.    Waste Handling and Disposal. Tenant agrees to handle and dispose of
all rubbish, garbage, and waste from Tenant's operations in accordance with
regulations established by Landlord and not permit the accumulation or burning
of any rubbish or garbage in, or about any part of the Building. Any permitted
corrosive, flammable or other special wastes shall be handled for disposal as
directed by Landlord and strictly in accordance with all applicable law.

      9.    Roof Access. Neither Tenant nor its employees or invitees of Tenant
shall go upon the roof of the Building or any of the mechanical, telephone or
equipment rooms in the Building.

      10.    Building Systems. Heating, lighting and plumbing: The Landlord or
his agent should be notified at once of any trouble with heating, lighting or
plumbing fixtures. Tenants must not leave doors of the Premises unlocked at
night.

      11.    other than for which they were constructed, or dispose of any
garbage or other foreign substance therein, whether through the utilization of
so-called "disposal" or similar units, or otherwise.

      12.    Electrical Systems. Tenant shall not install, operate or maintain
in the Premises any electrical equipment which will overload the electrical
system therein, or any part thereof, beyond its reasonable capacity for proper
and safe operation as determined by Landlord in light of the over-all system and
requirements therefor in the Building, or which does not bear underwriters'
approval.

      13.    Cleaning Services. Tenant shall not permit window cleaning or other
exterior maintenance and janitorial services in and for the Premises to be
performed except by such person(s) as shall be approved by Landlord and except
during reasonable hours designated for such purposes by Landlord.

      14.    Floor Load. Tenant shall not place a load upon any floor in the
Premises exceeding the floor load per square foot of area which such floor was
designed to carry and which is allowed by law. Landlord reserves the right to
reasonably prescribe the weight and position of all business machines and
mechanical equipment, including safes, which shall be placed so as to distribute
the weight. Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant's expense in settings sufficient, in Landlord's
reasonable judgment, to absorb and prevent vibration, noise and annoyance.
Tenant shall not move any safe, heavy machinery, heavy equipment, freight, bulky
matter or fixtures into or out of the Building without Landlord's prior consent.
If such safe, machinery, equipment, freight, bulky matter or fixtures requires
special handling, Tenant agrees to employ only persons holding a Master Rigger's
License to do said work, and that all work in connection therewith shall comply
with applicable laws and regulations.

      15.    No Interference with Building Services. Tenant shall not take or
permit any action which would impair or interfere with any of the Building
services or the proper and economic heating, cleaning, air conditioning or other
servicing of the Building or the Demised Premises, or impair or interfere with
or tend to impair or interfere with the use of any of the other areas of the
Building by occasion or discomfort, annoyance or inconvenience to, Landlord or
any other tenants or occupants of the Building.

<PAGE>

Tenant shall cooperate with Landlord in obtaining maximum effectiveness of the
cooling system and if requested by Landlord shall lower and close drapes and
curtains when the sun's rays fall directly on the windows of the Premises.

      16.    Permits. If any governmental license or permit shall be required
for the property and lawful conduct of Tenant's business in the Premises, or any
part thereof, and if failure to secure such license or permit would in any
affect Landlord, then Tenant, at its expense, shall duly procure and thereafter
maintain such license or permit and submit the same inspection by Landlord.
Tenant shall at all times comply with the terms and conditions of each such
license or permit, and failure to procure and maintain same by Tenant shall not
affect Tenant's obligations hereunder.

      17.    Fire Hazards. Tenant shall not use or keep in the Premises or the
Building any kerosene, gasoline or inflammable or combustible fluid or material,
or use any method of heating or air-conditioning other than that supplied by
Landlord. No Tenant shall use any method of heating other than that provided for
in the Tenant's lease.

      18.    No Alterations. Tenant shall not change (whether by alteration,
replacement, rebuilding or otherwise) the exterior color and/or architectural
treatment of the Premises or of the Building in which the same are located, or
any part thereof. Tenant shall not install any awnings or curtains, blinds,
shades or screens in, on or outside the Premises which are visible to public
view outside the Premises.

      19.    Obstructions. Tenant shall not place anything or allow anything to
be placed near the glass of any window, door, partition or wall which may be
visible from outside the Premises. Tenant shall not cover or obstruct the
sashes, sash doors, skylights, windows and doors that reflect or admit light and
air into the common areas of the Building.

      20.    Door Locks. Tenant shall not alter any lock nor install any new or
additional locks or any bolts on any door of the Premises, except with the prior
consent of Landlord. Tenant, upon the termination of its tenancy, shall deliver
to Landlord the keys of offices, rooms and toilet rooms which shall have been
furnished Tenant or which Tenant shall have had made, and in the event of loss
of any keys so furnished, shall pay the Landlord therefor.

      21.    Union Labor. Tenant shall not contract for any work or service
which might involve the employment of labor incompatible with the Building
employees or employees of contractors doing work or performing services by or on
behalf of Landlord or with the terms and conditions of any collective bargaining
agreement to which Landlord or Landlord's agents or contractors may be a party.

      22.    Animals. Tenant shall not bring in, keep or permit to be brought in
or kept, any animals, fish or birds at the Premises or the Building, nor shall
Tenant install any aquarium or similar water-containing device at the Premises.

      23.    Bicycles. Tenant shall not permit any bicycles, motorcycles, mopeds
or other vehicles be brought in or kept in or about the Premises or the
Building. All bicycles and other motorized vehicles shall be parked in areas
designated by Landlord at the Building.

      24.    Vending Machines. No vending machine or machines of any description
shall be installed, maintained or operated outside the Premises without the
written consent of Landlord. Should tenants desire vending machines of any type
within their Premises, such vending machines shall be provided, maintained and
serviced by Landlord or Landlord's designee.

<PAGE>

      25.    No Soliciting. Tenant shall not disturb, solicit, or canvass any
occupant of the Building and shall cooperate to prevent same.

      26.    No Liens. Tenant shall not subject any fixtures, furnishings or
equipment in or on the Premises and affixed to the realty, to any mortgages,
liens, conditional sales agreements or encumbrances.

      27.    Advertising. Tenant shall not advertise the business, profession or
activities of Tenant conducted in the Building in any manner which violates the
letter or spirit of any code of ethics adopted by any recognized association or
organization pertaining to such business, profession or activities or, which in
Landlord's reasonable judgment, tends to impair the reputation of the Building
or its desirability as a building for offices. Landlord shall have the right to
prohibit any advertising by any Tenant which, in Landlord's opinion, tends to
impair the reputation of the building or its desirability as a building for
offices, and upon written notice from Landlord, Tenant shall refrain from or
discontinue such advertising. Tenant shall not use the name of the building or
its owner in any advertising without the express prior written consent of the
Landlord. Tenant shall not use any picture or likeness of the Building in any
circulars, notices, advertisements or correspondence.

      28.    Prohibited Uses. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a public stenographer or public
typist, or for the warehousing, manufacture or sale to the general public of
beer, wine, liquor, or drugs; for rendition of medical, dental or other
diagnostic or therapeutic services; as a barber, beauty or manicure shop; as an
employment bureau; or for the preparation, dispensing or consumption of food and
beverages in any manner not consistent with office use. Tenant shall not use the
Premises or any part thereof, or permit the Premises or any part thereof to be
used, for sale at retail or auction of merchandise, goods or property of any
kind, except for promotional purposes, or for manufacturing, printing or
electronic data processing, except for the operation of normal business office
reproducing or printing equipment and other business machines for Tenant's own
requirements at the Premises; provided that such use shall not exceed that
portion of the mechanical or electrical capabilities of the Building equipment
allocable to the Premises.

 

Landlord's Initials: /S/ AC

Tenant's Initials: /S/ GS



<PAGE>